UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended May 31, 2014 Tax- Average annual total SEC 30-day SEC 30-day equivalent returns (%) Cumulative total returns (%) yield (%) yield (%) subsidized with maximum sales charge with maximum sales charge subsidized unsubsidized 1 yield (%) 2 as of as of as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-14 5-31-14 5-31-14 Class A –2.20 4.70 4.22 –2.20 25.84 51.15 2.38 2.28 4.20 Class B –3.76 4.45 4.02 –3.76 24.31 48.35 1.74 1.64 3.07 Class C 0.15 4.76 3.86 0.15 26.19 46.01 1.75 1.64 3.09 Index † 3.05 5.59 5.00 3.05 31.26 62.87 — — — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 4.0% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class A shares have been adjusted to reflect the reduction in the maximum sales charge from 4.5% to 4.0%, effective 2-3-14. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the fund, both net (including any fee waivers and/or expense limitations) and gross (excluding any fee waivers and/or expense limitations), are set forth according to the most recent publicly available prospectus for the fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes, the expense ratios are as follows: Class A* Class B* Class C* Net (%) 0.84 1.59 1.59 Gross (%) 0.94 1.69 1.69 * The fund’s distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class A, Class B, and Class C shares. The current waiver agreement will remain in effect through 9-30-14. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the fund’s income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index is the Barclays Municipal Bond Index. See the following page for footnotes. 6 Tax-Free Bond Fund | Annual report With maximum Without Start date sales charge sales charge Index Class B 3 5-31-04 $14,835 $14,835 $16,287 Class C 3 5-31-04 14,601 14,601 16,287 The values shown in the chart for “Class A shares with maximum sales charge” have been adjusted to reflect the reduction in the Class A shares’ maximum sales charge from 4.5% to 4.0%, which became effective on 2-3-14. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Barclays Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements and waivers. 2 Tax-equivalent yield is based on the maximum federal income tax rate of 43.4%. Share classes will differ due to varying expenses. 3 The contingent deferred sales charge is not applicable. Annual report | Tax-Free Bond Fund 7 Management’s discussion of Fund performance John Hancock Asset Management a division of Manulife Asset Management (US) LLC Tax-exempt municipal bonds (munis) posted positive returns for the year ended May 31, 2014. Munis declined early in the period as improving economic growth and a few high-profile credit issues sent muni yields sharply higher. Market conditions changed abruptly in early 2014 as uneven economic data (due in part to severe U.S. winter weather) eased investor concerns about higher interest rates, leading to a substantial recovery in the muni market. For the 12-month period, short-term munis generated the best returns, outperforming longer-term munis, while higher-quality munis outpaced lower-rated bonds. State and local tax revenues enjoyed solid growth as economic conditions improved and real estate markets strengthened, even in states where housing markets were hit the hardest by the last downturn. Increased tax revenues have helped most state and local governments stabilize their budgets, and many have taken a more conservative approach to spending and debt, which bodes well for municipal credit quality going forward. For the 12-month period ended May 31, 2014, John Hancock Tax-Free Bond Fund’s Class A shares produced a total return of 1.88%, excluding sales charges, trailing the 3.05% return of the fund’s benchmark, the Barclays Municipal Bond Index. The fund had a longer duration than that of its benchmark throughout the period. This positioning weighed on performance versus the benchmark, particularly during the first half of the reporting period as muni yields rose and the muni yield curve steepened dramatically. The longer duration added value later in the period, when the muni market rebounded, but it was not enough to offset the weakness from earlier in the period. The fund’s bond holdings based in Puerto Rico detracted from relative results as continued economic weakness and looming liquidity problems led to a series of credit rating downgrades. We reduced the fund’s exposure to these bonds during the period. This commentary reflects the views of the portfolio manager through the end of the period discussed in this report. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance does not guarantee future results. 8 Tax-Free Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ▪ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2013, with the same investment held until May 31, 2014. Expenses paid Account value Ending value during period Annualized on 12-1-2013 on 5-31-2014 ended 5-31-2014 1 expense ratio Class A $1,000.00 $1,067.90 $4.33 0.84% Class B 1,000.00 1,064.00 8.18 1.59% Class C 1,000.00 1,062.90 8.18 1.59% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Tax-Free Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2013, with the same investment held until May 31, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Expenses paid Account value Ending value during period Annualized on 12-1-2013 on 5-31-2014 ended 5-31-2014 1 expense ratio Class A $1,000.00 $1,020.70 $4.23 0.84% Class B 1,000.00 1,017.00 8.00 1.59% Class C 1,000.00 1,017.00 8.00 1.59% Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Tax-Free Bond Fund | Annual report Portfolio summary Top 10 Holdings (24.8% of Net Assets as of 5-31-14) Foothill Eastern Transportation Corridor Agency, Highway Revenue Tolls, Escrowed to Maturity, Series A, 0.000%, 1-1-19 6.6% Massachusetts Water Resources Authority, Water Revenue, Series A, 5.000%, 8-1-40 2.5% Commonwealth of Massachusetts, Series C, 5.500%, 12-1-24 2.4% San Joaquin Hills Transportation Corridor Agency, Highway Revenue Tolls, Series A, 5.650%, 1-15-17 2.3% New York Liberty Development Corp., 1 World Trade Center Project, 5.000%, 12-15-41 2.1% New York City Municipal Water Finance Authority, Water Revenue, Series GG-1, 5.000%, 1-15-39 2.0% New York State Dormitory Authority, State University Dormitory, Series A, 5.000%, 7-1-35 1.9% JEA Electric System Revenue, Series Three - D-2, 5.000%, 10-1-38 1.8% South Carolina State Public Service Authority, Santee Cooper, Series E, 5.000%, 1-1-40 1.6% South Carolina State Public Service Authority, Santee Cooper, Series A, 5.500%, 1-1-38 1.6% Sector Composition General Obligation Bonds 8.0% Water & Sewer 5.1% Revenue Bonds Education 4.0% Transportation 21.8% Tobacco 2.8% Utilities 20.8% Facilities 2.4% Other Revenue 15.1% Health Care 2.2% Airport 7.0% Pollution 1.8% Development 6.6% Short-Term Investments & Other 2.4% Quality Composition AAA 10.2% AA 32.1% A 36.4% BBB 9.9% BB 1.5% B 3.3% Not Rated 4.2% Short-Term Investments & Other 2.4% 1 As a percentage of net assets on 5-31-14. 2 Cash and cash equivalents are not included. 3 Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if a creditor is unable or unwilling to make principal or interest payments. Investments in higher-yielding, lower-rated securities include a higher risk of default. Municipal bond prices can decline due to fiscal mismanagement or tax shortfalls, or if related projects become unprofitable. Events in the financial markets have resulted, and may continue to result, in an unusually high degree of volatility in the financial markets, both domestic and foreign. In addition, reduced liquidity in credit and fixed-income markets may adversely affect issuers worldwide. The use of hedging and derivatives could produce disproportionate gains or losses and may increase costs. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectus for additional risks. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 5-31-14 and do not reflect subsequent downgrades or upgrades, if any. Annual report | Tax-Free Bond Fund 11 Fund’s investments As of 5-31-14 Maturity Rate (%) date Par value Value Municipal Bonds 97.6% (Cost $377,578,171) Alabama 0.5% Birmingham Special Care Facilities Financing Authority Children’s Hospital 6.125 06-01-34 $2,000,000 2,195,720 Arizona 0.5% Maricopa County Pollution Control Corp. El Paso Electric Company Project, Series B 7.250 04-01-40 1,000,000 1,141,080 Phoenix Civic Improvement Corp. Civic Plaza, Series B (D) 5.500 07-01-28 1,000,000 1,228,420 California 17.9% ABAG Finance Authority for Nonprofit Corps, Series A 5.000 08-01-43 2,000,000 2,184,260 California State Public Works Board 5.000 10-01-39 1,000,000 1,104,440 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A (Z) Zero 01-01-19 30,000,000 28,528,200 Foothill-Eastern Transportation Corridor Agency, Series A 5.750 01-15-46 3,000,000 3,377,550 Golden State Tobacco Securitization Corp., Series A–1 4.500 06-01-27 2,190,000 1,990,360 M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11-01-34 2,500,000 3,390,345 Madera County Certificates of Participation Valley Children’s Hospital (D) 6.500 03-15-15 2,980,000 3,083,883 San Bernardino County Medical Center Financing Project 5.500 08-01-22 2,500,000 2,875,250 San Bernardino County Medical Center Financing Project, Series B (D) 5.500 08-01-17 5,060,000 5,390,216 San Diego Redevelopment Agency City Heights, Series A 5.750 09-01-23 25,000 25,037 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-17 4,900,000 4,823,413 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01-01-20 2,000,000 1,855,200 12 Tax-Free Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value California (continued) San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.650 01-15-17 $10,000,000 $10,010,600 Santa Ana Financing Authority Police Administration & Holding Facility, Series A (D) 6.250 07-01-19 2,000,000 2,409,080 State of California 5.000 02-01-38 5,375,000 5,890,248 Stockton Public Financing Authority Delta Water Supply Project, Series A 6.250 10-01-40 1,000,000 1,141,970 Colorado 3.6% Colorado Springs Utilities Revenue Series C 5.250 11-15-42 2,825,000 3,180,526 Denver, Colorado City & County Airport Revenue Series A 5.250 11-15-36 5,250,000 5,850,443 Public Authority for Colorado Energy Natural Gas Revenue 6.250 11-15-28 3,500,000 4,380,215 Regional Transportation District Denver Transit Partners 6.000 01-15-41 2,000,000 2,198,200 Connecticut 0.8% Connecticut State Health & Educational Facility Authority Yale University, Series Z3 5.050 07-01-42 3,000,000 3,297,090 District of Columbia 3.6% District of Columbia Tobacco Settlement Financing Corp. 6.500 05-15-33 5,000,000 5,583,950 Metropolitan Washington Airports Authority (C) 5.000 10-01-44 1,000,000 1,086,580 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10-01-33 6,565,000 2,516,955 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10-01-35 6,470,000 2,159,751 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D)(Z) Zero 10-01-36 7,250,000 2,279,038 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series C (Zero coupon steps up to 6.500% on 10-1-16) (D) Zero 10-01-41 1,750,000 1,893,150 Florida 2.7% Bonnet Creek Resort Community Development District 7.250 05-01-18 595,000 595,190 Bonnet Creek Resort Community Development District 7.375 05-01-34 1,500,000 1,500,315 Hernando County, Criminal Justice (D)(P) 7.650 07-01-16 500,000 564,655 JEA Electric System Revenue Series Three — D-2 5.000 10-01-38 7,000,000 7,723,240 Orlando Utilities Commission Electric, Power & Light Revenues, Escrowed to Maturity, Series D 6.750 10-01-17 1,380,000 1,533,718 See notes to financial statements Annual report | Tax-Free Bond Fund 13 Maturity Rate (%) date Par value Value Georgia 2.3% Atlanta Tax Allocation Eastside Project, Series B 5.600 01-01-30 $1,000,000 1,042,120 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Y (D) 6.500 01-01-17 70,000 74,316 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Z (D) 5.500 01-01-20 40,000 42,825 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series BB 5.700 01-01-19 835,000 922,316 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series C (D) 5.700 01-01-19 4,400,000 5,064,400 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series EE (D) 7.250 01-01-24 2,000,000 2,753,800 Guam 0.3% Guam International Airport Authority Series C AMT (D) 6.125 10-01-43 1,000,000 1,131,650 Illinois 4.3% Chicago Board of Education, Series A (D) 5.500 12-01-30 3,650,000 4,103,805 Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06-01-22 3,000,000 3,010,470 City of Chicago, O’Hare International Airport Revenue (D) 5.500 01-01-43 2,000,000 2,191,760 City of Chicago, Series A 5.750 01-01-39 3,200,000 3,618,144 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11-01-38 1,500,000 1,797,015 Lake County Community Consolidated School District No: 24 (D)(Z) Zero 01-01-22 2,440,000 1,875,311 State Of Illinois (D) 5.500 07-01-38 1,000,000 1,095,730 Will County Community Unit School District No: 365 (D)(Z) Zero 11-01-21 1,130,000 970,580 Indiana 0.8% Indiana Finance Authority Duke Energy, Series B 6.000 08-01-39 3,000,000 3,381,900 Kentucky 0.2% Kentucky Economic Development Finance Authority Louisville Arena, Series A–1 (D) 6.000 12-01-33 1,000,000 1,061,150 Louisiana 1.0% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11-01-32 2,500,000 2,813,700 Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects., Series A–1 6.500 11-01-35 1,500,000 1,740,765 14 Tax-Free Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Massachusetts 8.8% Commonwealth of Massachusetts Series C (D) 5.500 12-01-24 $8,000,000 10,263,040 Massachusetts Bay Transportation Authority Sales Tax Revenue, Series A–2 (Z) Zero 07-01-26 8,595,000 5,158,977 Massachusetts Development Finance Agency Harvard University, Series B 5.000 10-15-40 2,500,000 2,866,300 Massachusetts State Department of Transportation Highway Revenue Tolls, Series B 5.000 01-01-37 5,000,000 5,356,450 Massachusetts Water Pollution Abatement, Series A 6.375 02-01-15 15,000 15,078 Massachusetts Water Resources Authority Water Revenue, Series A 5.000 08-01-40 9,975,000 10,890,805 Metropolitan Boston Transit Parking Corp. 5.250 07-01-36 3,475,000 3,885,988 Michigan 0.3% Detroit Water Supply System Water Revenue, Series B (D) 7.000 07-01-36 1,000,000 1,078,090 Nebraska 2.5% Central Plains Energy Project Revenue Natural Gas Revenue, Series A 5.250 12-01-20 4,970,000 5,737,219 Omaha Public Power District Electric, Power & Light Revenues, Escrowed to Maturity, Series B 6.200 02-01-17 730,000 797,145 Omaha Public Power District Electric, Power & Light Revenues, Series B 5.000 02-01-36 4,000,000 4,429,160 New Jersey 2.2% New Jersey State Turnpike Authority Highway Revenue Tolls, Series I 5.000 01-01-35 4,250,000 4,577,505 New Jersey Transportation Trust Fund Authority Series B 5.000 06-15-42 2,500,000 2,653,625 Tobacco Settlement Financing Corp., Series 1A 4.500 06-01-23 2,315,000 2,313,310 New York 18.9% Brooklyn Arena Local Development Corp. Barclays Center Project 6.250 07-15-40 1,000,000 1,101,170 Hudson Yards Infrastructure Corp. Series A 5.750 02-15-47 3,500,000 3,997,840 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09-01-29 2,000,000 2,400,300 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01-01-24 1,500,000 1,601,505 New York City Municipal Water Finance Authority Water Revenue, Series 2009-EE 5.250 06-15-40 3,000,000 3,377,820 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06-15-39 8,000,000 8,801,280 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01-15-39 3,725,000 4,278,759 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.250 01-15-39 3,000,000 3,376,080 See notes to financial statements Annual report | Tax-Free Bond Fund 15 Maturity Rate (%) date Par value Value New York (continued) New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.375 01-15-34 $3,000,000 $3,421,020 New York Liberty Development Corp. 1 World Trade Center Project 5.000 12-15-41 8,500,000 9,186,375 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11-15-31 5,000,000 5,481,650 New York Liberty Development Corp. Goldman Sachs Headquarters 5.250 10-01-35 3,000,000 3,506,130 New York State Dormitory Authority 5.000 02-15-39 2,500,000 2,768,625 New York State Dormitory Authority State University Dormitory, Series A 5.000 07-01-35 7,250,000 8,121,088 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05-15-19 1,000,000 1,169,730 Port Authority of New York & New Jersey 144th Project 5.000 10-01-29 3,500,000 3,810,730 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10-01-19 6,820,000 6,638,179 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12-01-42 2,265,000 2,522,123 Triborough Bridge & Tunnel Authority Highway Revenue Tolls 5.000 11-15-33 4,025,000 4,503,412 Westchester Tobacco Asset Securitization Corp. Public Improvements, Prerefunded to 7-15-17 6.950 07-15-39 2,000,000 2,408,900 Oklahoma 1.5% Grand River Dam Authority, Series A 5.250 06-01-40 4,000,000 4,550,520 Tulsa Airport Improvement Trust Series A AMT (P) 7.750 06-01-35 2,000,000 2,052,140 Oregon 0.9% Clackamas County School District No. 12, Series B (D) 5.000 06-15-28 3,630,000 4,001,204 Pennsylvania 2.5% Allegheny County Redevelopment Authority Pittsburgh Mills Project 5.600 07-01-23 1,000,000 1,030,820 City of Philadelphia, Series A 5.000 07-15-38 2,000,000 2,151,760 Philadelphia Authority for Industrial Development Commerical Development AMT (P) 7.750 12-01-17 3,250,000 3,266,445 Philadelphia School District, Series E 6.000 09-01-38 4,000,000 4,405,000 Puerto Rico 1.9% Puerto Rico Public Buildings Authority Government Facilities, Series P (D) 6.750 07-01-36 3,000,000 2,380,890 Puerto Rico Sales Tax Financing Corp. 5.375 08-01-39 3,000,000 2,426,520 Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08-01-32 4,000,000 3,249,120 16 Tax-Free Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value South Carolina 3.2% South Carolina State Public Service Authority Santee Cooper, Series A 5.500 01-01-38 $6,000,000 6,797,460 South Carolina State Public Service Authority Santee Cooper, Series E 5.000 01-01-40 6,500,000 6,909,240 Texas 14.4% City of Austin Electric Utility Revenue (D) 5.000 11-15-37 5,000,000 5,491,150 City of Dallas Waterworks & Sewer System 5.000 10-01-35 5,000,000 5,681,750 City of Dallas Waterworks & Sewer System 5.000 10-01-36 5,000,000 5,661,850 City of San Antonio Electric & Gas, Series A 5.000 02-01-34 4,330,000 4,808,898 City Public Service Board of San Antonio 5.000 02-01-48 5,000,000 5,439,400 Dallas/Fort Worth International Airport 5.000 11-01-38 2,500,000 2,629,525 Dallas/Fort Worth International Airport, Series D 5.250 11-01-32 5,000,000 5,757,500 Grand Parkway Transportation Corp., Series B 5.000 04-01-53 4,000,000 4,276,720 Houston Independent School District Public Financing Corp. Cesar Chavez Project, Series A (D)(Z) Zero 09-15-16 570,000 558,087 Lower Colorado River Authority Electric, Power & Light Revenues 5.000 05-15-40 5,000,000 5,284,400 Lower Colorado River Authority Prerefunded to 5-15-19 5.625 05-15-39 190,000 229,774 Lower Colorado River Authority Transmission Services Corp., Series A 5.000 05-15-41 2,500,000 2,658,300 Lower Colorado River Authority Unrefunded 2012-1 5.625 05-15-39 3,810,000 4,188,295 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01-01-38 3,250,000 3,711,143 Texas Municipal Power Agency Revenue 5.000 09-01-40 6,000,000 6,424,620 Utah 0.0% Salt Lake City IHC Hospital, Inc., Escrowed to Maturity, Series A 8.125 05-15-15 105,000 111,790 Washington 0.5% Energy Northwest 5.000 07-01-40 450,000 508,568 Washington Public Power Supply Systems Electric, Power & Light Revenues, Series B 7.125 07-01-16 1,500,000 1,708,665 Wyoming 0.8% Campbell County Solid Waste Facilites Revenue Basin Electric Power Company, Series A 5.750 07-15-39 3,000,000 3,345,330 Other 0.7% Centerline Equity Issuer Trust, Series A–4-1 (S) 5.750 05-15-15 3,000,000 3,124,590 See notes to financial statements Annual report | Tax-Free Bond Fund 17 Par value Value Short-Term Investments 1.4% (Cost $6,200,000) Repurchase Agreement 1.4% Barclays Tri-Party Repurchase Agreement dated 5-30-14 at 0.050% to be repurchased at $5,552,023 on 6-2-14, collateralized by $5,739,500 U.S. Treasury Notes, 0.750% due 3-31-18 (valued at $5,663,156, including interest) $5,552,000 5,552,000 Repurchase Agreement with State Street Corp. dated 5-30-14 at 0.000% to be repurchased at $648,000 on 6-2-14, collateralized by $670,000 U.S. Treasury Notes, 0.625% due 11-30-17 (valued at $662,922, including interest) 648,000 648,000 Total investments (Cost $383,778,171) † 99.0% Other assets and liabilities, net 1.0% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (C) Security purchased on a when-issued or delayed delivery basis. (D) Bond is insured by one or more of these companies: Insurance coverage As a % of total investments Ambac Financial Group, Inc. 4.1% Assured Guaranty Municipal Corp. 3.7% National Public Finance Guarantee Corp. 3.4% Assured Guaranty Corp. 2.3% Financial Guaranty Insurance Company 1.2% Commonwealth Gtd. 0.6% CIFG Holdings, Ltd. 0.6% Total 15.9% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero Coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 5-31-14, the aggregate cost of investment securities for federal income tax purposes was $380,700,714. Net unrealized appreciation aggregated $50,496,213, of which $51,201,818 related to appreciated investment securities and $705,605 related to depreciated investment securities. 18 Tax-Free Bond Fund | Annual report See notes to financial statements Notes to Fund’s investments The fund had the following sector composition as a percentage of net assets on 5-31-14: General Obligation Bonds 8.0% Revenue Bonds Transportation 21.8% Utilities 20.8% Other Revenue 15.1% Airport 7.0% Development 6.6% Water & Sewer 5.1% Education 4.0% Tobacco 2.8% Facilities 2.4% Health Care 2.2% Pollution 1.8% Short-Term Investments & Other 2.4% Total 100.0% See notes to financial statements Annual report | Tax-Free Bond Fund 19 FINANCIAL STATEMENTS Financial statements Statement of assets and liabilities 5-31-14 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $383,778,171) $431,196,927 Cash 192 Receivable for investmentssold 1,120,289 Receivable for fund sharessold 586,927 Interestreceivable 5,578,386 Receivable fromaffiliates 2,890 Other receivables and prepaidexpenses 37,176 Totalassets Liabilities Payable for investmentspurchased 1,016,746 Payable for delayed delivery securitiespurchased 1,086,820 Payable for fund sharesrepurchased 576,918 Distributionspayable 208,594 Payable toaffiliates Accounting and legal servicesfees 16,369 Transfer agentfees 23,722 Distribution and servicefees 28,895 Trustees’fees 615 Other liabilities and accruedexpenses 77,692 Totalliabilities Netassets Net assets consistof Paid-incapital $406,020,762 Undistributed net investmentincome 1,392,070 Accumulated net realized gain (loss) oninvestments (19,345,172) Net unrealized appreciation (depreciation) oninvestments 47,418,756 Netassets Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($394,412,575 ÷ 39,183,821shares) 1 $10.07 Class B ($6,074,309 ÷ 603,430shares) 1 $10.07 Class C ($34,999,532 ÷ 3,477,717shares) 1 $10.06 Maximum offering price pershare Class A (net asset value per share ÷ 96%) 2 $10.49 1 Redemption price per share is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. 20 Tax-Free Bond Fund | Annual report See notes to financial statements FINANCIAL STATEMENTS Statement of operations For the year ended 5-31-14 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $22,299,383 Expenses Investment managementfees 2,414,510 Distribution and servicefees 1,433,682 Accounting and legal servicesfees 88,130 Transfer agentfees 291,994 Trustees’fees 12,776 State registrationfees 66,771 Printing andpostage 32,063 Professionalfees 66,918 Custodianfees 56,132 Registration and filingfees 27,105 Other 18,141 Totalexpenses Less expensereductions (465,031) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers (6,963,330) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (7,239,298) Net realized and unrealizedloss Increase in net assets fromoperations See notes to financial statements Annual report | Tax-Free Bond Fund 21 FINANCIAL STATEMENTS Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 5-31-14 5-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $18,256,192 $19,870,743 Net realized gain(loss) (6,963,330) 72,944 Change in net unrealized appreciation(depreciation) (7,239,298) (3,611,925) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (16,648,654) (17,942,339) ClassB (226,679) (257,100) ClassC (1,326,596) (1,595,018) Totaldistributions From fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 508,093,416 493,603,106 End ofyear Undistributed net investmentincome 22 Tax-Free Bond Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.41 0.41 0.43 0.44 0.45 Net realized and unrealized gain (loss) oninvestments (0.24) (0.06) 0.67 (0.27) 0.44 Total from investmentoperations Lessdistributions From net investmentincome (0.41) (0.41) (0.43) (0.44) (0.45) Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $394 $447 $442 $411 $440 Ratios (as a percentage of average net assets): Expenses beforereductions 0.95 0.94 0.95 0.96 0.98 Expenses includingreductions 0.84 0.84 0.86 0.96 0.98 Net investmentincome 4.24 3.94 4.30 4.54 4.64 Portfolio turnover (%) 12 11 25 20 28 1 Based on average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. CLASS B SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.34 0.33 0.36 0.37 0.38 Net realized and unrealized gain (loss) oninvestments (0.24) (0.06) 0.67 (0.27) 0.44 Total from investmentoperations Lessdistributions From net investmentincome (0.34) (0.33) (0.36) (0.37) (0.38) Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $6 $8 $7 $7 $10 Ratios (as a percentage of average net assets): Expenses beforereductions 1.70 1.69 1.70 1.71 1.74 Expenses includingreductions 1.59 1.59 1.61 1.71 1.73 Net investmentincome 3.48 3.18 3.54 3.78 3.89 Portfolio turnover (%) 12 11 25 20 28 1 Based on average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. See notes to financial statements Annual report | Tax-Free Bond Fund 23 CLASS C SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.34 0.33 0.36 0.37 0.38 Net realized and unrealized gain (loss) oninvestments (0.24) (0.07) 0.67 (0.27) 0.44 Total from investmentoperations Lessdistributions From net investmentincome (0.34) (0.33) (0.36) (0.37) (0.38) Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $35 $53 $45 $36 $38 Ratios (as a percentage of average net assets): Expenses beforereductions 1.70 1.69 1.70 1.71 1.73 Expenses includingreductions 1.59 1.59 1.61 1.71 1.73 Net investmentincome 3.48 3.19 3.54 3.78 3.88 Portfolio turnover (%) 12 11 25 20 28 1 Based on average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 24 Tax-Free Bond Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Tax-Free Bond Fund (the fund) is a series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek as high a level of interest income exempt from federal income tax as is consistent with preservation of capital. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees, for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M. , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Debt obligations are valued based on the evaluated prices provided by an independent pricing vendor or from broker-dealers. Independent pricing vendors utilize matrix pricing which takes into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data, as well as broker supplied prices. Certain short-term securities with maturities of 60 days or less at the time of purchase are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Annual report | Tax-Free Bond Fund 25 Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. As of May 31, 2014, all investments are categorized as Level 2 under the hierarchy described above. Repurchase agreements. The fund may enter into repurchase agreements. When the fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the fund’s custodian, or for tri-party repurchase agreements, collateral is held at a third-party custodian bank in a segregated account for the benefit of the fund. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. Collateral received by the fund for repurchase agreements is disclosed in the Fund’s investments as part of the caption related to the repurchase agreement. Repurchase agreements are typically governed by the terms and conditions of the Master Repurchase Agreement and/or Global Master Repurchase Agreement (collectively, MRA). Upon an event of default, the non-defaulting party may close out all transactions traded under the MRA and net amounts owed. Absent an event of default, the MRA does not result in an offset of the reported amounts of assets and liabilities in the Statement of assets and liabilities. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline or the counterparty may have insufficient assets to pay back claims resulting from close-out of the transactions. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to potentially participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the year ended May 31, 2014 were $597. For the year ended May 31, 2014, the fund had no borrowings under the line of credit. Expenses. Within the John Hancock group of funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense 26 Tax-Free Bond Fund | Annual report estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, and transfer agent fees, are calculated daily for each class based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, as of May 31, 2014, the fund has a capital loss carryforward of $17,678,267 available to offset future net realized capital gains. The following table details the capital loss carryforward available as of May 31, 2014: CAPITAL LOSS CARRYFORWARD EXPIRING AT MAY 31 NO EXPIRATION DATE 2015 2016 2017 2018 2019 SHORT-TERM LONG-TERM $257,214 $209,653 $5,383,181 $3,499,079 $490,608 $5,270,981 $2,567,551 For federal income tax purposes, net capital losses of $2,740,440, that are the result of security transactions occurring after October 31, 2013, are treated as occurring on June 1, 2014, the first day of the fund’s next taxable year. As of May 31, 2014, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares dividends daily and pays them monthly. Capital gain distributions, if any, are distributed at least annually. The tax character of distributions for the years ended May 31, 2014 and 2013 was as follows: MAY 31, 2014 MAY 31, 2013 Ordinary Income $757,238 $369,461 Exempt Interest 17,444,691 19,424,996 Total Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. As of May 31, 2014, the components of distributable earnings on a tax basis consisted of $1,600,664 of undistributed exempt interest. Such distributions and distributable earnings, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the Annual report | Tax-Free Bond Fund 27 United States of America. Material distributions in excess of tax basis earnings and profits, if any, are reported in the fund’s financial statements as a return of capital. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to straddle loss deferrals and accretion on debt securities. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor) serves as investment advisor for the fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the fund. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The fund has an investment management agreement with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.550% of the first $500,000,000 of the fund’s average daily net assets, (b) 0.500% of the next $500,000,000 of the fund’s average daily net assets, (c) 0.450% of the next $2,000,000,000 of the fund’s average daily net assets, and (d) 0.425% of the fund’s average daily net assets in excess of $3,000,000,000. The Advisor has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Advisor. The fund is not responsible for payment of the subadvisory fees. Effective June 1, 2013, the Advisor has contractually agreed to waive a portion of its management fee and/or reimburse expenses for certain funds of the John Hancock complex, including the fund (the participating portfolios). The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the daily net assets of each fund. This arrangement may be amended or terminated at any time by the Advisor upon notice to the fund and with the approval of the Board of Trustees. The expense reductions described above amounted to $23,374, $386 and $2,254 for Class A, Class B and Class C shares, respectively, for the year ended May 31, 2014. The investment management fees, including the impact of the waivers and reimbursements as described above, incurred for the year ended May 31, 2014 were equivalent to a net annual effective rate of 0.54% of the fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each share class based on its relative net assets at the time the expense wasincurred. These accounting 28 Tax-Free Bond Fund | Annual report and legal services fees incurred for the year ended May 31, 2014 amounted to an annual rate of 0.02% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class B and Class C shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. The fund may pay up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares. CLASS RULE 12b-1 FEE Class A 0.25% Class B 1.00% Class C 1.00% The Distributor has contractually agreed to waive 0.10% of 12b-1 fees for Class A, Class B and Class C shares. The current waiver agreement expires on September 30, 2014, unless renewed by the mutual agreement of the fund and the Distributor based upon a determination that this is appropriate under the circumstances at the time. Reimbursements related to this contractual waiver amounted to $394,199, $6,533 and $38,285 for Class A, Class B and Class C shares, respectively, for the year ended May 31, 2014. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $407,348 for the year ended May 31, 2014. Of this amount, $59,379 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $295,623 was paid as sales commissions to broker-dealers and $52,346 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. The up-front sales charge for Class A shares is 4.00%. Prior to February 3, 2014, the up-front sales charge for Class A shares was 4.50%. Class A, Class B and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the year ended May 31, 2014, CDSCs received by the Distributor amounted to $0, $21,079 and $7,727 for Class A, Class B and Class C shares, respectively. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses, including payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to five categories of share classes: Retail Share and Institutional Classes of Non-Municipal Bond Funds, Class R6 Shares, Retirement Share Classes and Municipal Bond Share Classes. Within each of these categories, the applicable costs are Annual report | Tax-Free Bond Fund 29 allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Prior to October 1, 2013, Signature Services Cost were calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Share Classes and all other Retail Share Classes. Within each of these categories, the applicable costs were allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the year ended May 31, 2014 were: DISTRIBUTION TRANSFER CLASS AND SERVICE FEES AGENT FEES Class A $985,499 $262,246 Class B 65,332 4,341 Class C 382,851 25,407 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to each fund based on its net assets relative to other funds within the John Hancock group of funds complex. Interfund Lending Program: Pursuant to an Exemptive Order issued by the SEC, the fund, along with certain other funds advised by the Advisor, may be allowed to participate in an interfund lending program. This program provides an alternative credit facility allowing the funds to borrow from, or lend money to, other participating affiliated funds. At period end, no interfund loans were outstanding. The fund’s activity in this program during the period for which loans were outstanding was as follows: AVERAGE LOAN DAYS WEIGHTED AVERAGE BORROWER OR LENDER BALANCE OUTSTANDING INTEREST RATE INTEREST LENDER $14,905,279 1 0.45% $186 Note 5 — Fund share transactions Transactions in fund shares for the years ended May 31, 2014 and 2013 were as follows: Year ended 5-31-14 Year ended 5-31-13 Shares Amount Shares Amount Class A shares Sold 2,676,960 $26,095,934 5,945,907 $62,257,110 Distributions reinvested 1,452,044 14,143,214 1,443,068 15,113,412 Repurchased (8,317,786) (80,829,809) (6,591,093) (68,990,501) Net increase (decrease) Class B shares Sold 26,185 $257,843 247,978 $2,600,375 Distributions reinvested 19,851 193,286 20,786 217,725 Repurchased (246,617) (2,390,874) (174,686) (1,829,372) Net increase (decrease) 30 Tax-Free Bond Fund | Annual report Year ended 5-31-14 Year ended 5-31-13 Shares Amount Shares Amount Class C shares Sold 567,139 $5,562,629 1,745,407 $18,327,901 Distributions reinvested 122,024 1,187,380 123,412 1,292,074 Repurchased (2,339,647) (22,678,238) (1,054,867) (11,035,719) Net increase (decrease) Total net increase (decrease) Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $52,049,973 and $115,078,551, respectively, for the year ended May 31, 2014. Annual report | Tax-Free Bond Fund 31 Auditor’s report Report of Independent Registered Public Accounting Firm To the Board of Trustees of John Hancock Municipal Series Trust and Shareholders of John Hancock Tax-Free Bond Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of John Hancock Tax-Free Bond Fund (the “Fund”) at May 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at May 31, 2014 by correspondence with the custodian and brokers, and the application of alternative auditing procedures where securities purchased confirmations had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts July 14, 2014 32 Tax-Free Bond Fund | Annual report Tax information Unaudited For federal income tax purposes, the following information is furnished with respect to the distributions of the fund, if any, paid during its taxable year ended May 31, 2014. 96.17% of dividends from net investment income are exempt-interest dividends. Eligible shareholders will be mailed a 2014 Form 1099-DIV in early 2015. This will reflect the tax character of all distributions paid in calendar year 2014. Please consult a tax advisor regarding the tax consequences of your investment in the fund. Annual report | Tax-Free Bond Fund 33 Trustees and Officers This chart provides information about the Trustees and Officers who oversee your John Hancock fund. Officers elected by the Trustees manage the day-to-day operations of the fund and execute policies formulated by the Trustees. Independent Trustees Name, year of birth Trustee Number of John Position(s) held with fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee James M. Oates, Born: 1946 2012 230 Managing Director, Wydown Group (financial consulting firm) (since 1994); Chairman and Director, Emerson Investment Management, Inc. (since 2000); Independent Chairman, Hudson Castle Group, Inc. (formerly IBEX Capital Markets, Inc.) (financial services company) (1997–2011); Director, Stifel Financial (since 1996); Director, Investor Financial Services Corporation (1995–2007); Director, Connecticut River Bancorp (since 1998); Director, Virtus Funds (formerly Phoenix Mutual Funds) (since 1988). Trustee and Chairperson of the Board, John Hancock retail funds 3 (since 2012); Trustee (2005–2006 and since 2012) and Chairperson of the Board (since 2012), John Hancock Funds III; Trustee (since 2004) and Chairperson of the Board (since 2005), John Hancock Variable Insurance Trust; Trustee and Chairperson of the Board, John Hancock Funds II (since 2005). Charles L. Bardelis, 2 Born: 1941 2012 230 Director, Island Commuter Corp. (marine transport). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Funds III (2005–2006 and since 2012); Trustee, John Hancock Variable Insurance Trust (since 1988); Trustee, John Hancock FundsII (since 2005). Peter S. Burgess, 2 Born: 1942 2012 230 Consultant (financial, accounting, and auditing matters) (since 1999); Certified Public Accountant; Partner, Arthur Andersen (independent public accounting firm) (prior to 1999); Director, Lincoln Educational Services Corporation (since 2004); Director, Symetra Financial Corporation (since 2010); Director, PMA Capital Corporation (2004–2010). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Funds III (2005–2006 and since2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2005). William H. Cunningham, Born: 1944 1989 230 Professor, University of Texas, Austin, Texas (since 1971); former Chancellor, University of Texas System and former President of the University of Texas, Austin, Texas; Director, LIN Television (since 2009); Chairman (since 2009) and Director (since 2006), Lincoln National Corporation (insurance); Director, Resolute Energy Corporation (since 2009); Director, Southwest Airlines (since 2000); former Director, Introgen (manufacturer of biopharmaceuticals) (until 2008); former Director, Hicks Acquisition CompanyI, Inc. (until 2007); former Director, Texas Exchange Bank, SSB (formerly Bank of Crowley) (until 2009); former Advisory Director, JP Morgan Chase Bank (formerly Texas Commerce Bank–Austin) (until 2009). Trustee, John Hancock retail funds 3 (since 1986); Trustee, John Hancock Variable Insurance Trust (since2012); Trustee, John Hancock Funds II (since 2012 and 2005–2006). 34 Tax-Free Bond Fund | Annual report Independent Trustees (continued) Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Grace K. Fey, Born: 1946 2012 230 Chief Executive Officer, Grace Fey Advisors (since 2007); Director and Executive Vice President, Frontier Capital Management Company (1988–2007); Director, Fiduciary Trust (since 2009). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2008). Theron S. Hoffman, 2 Born: 1947 2012 230 Chief Executive Officer, T. Hoffman Associates, LLC (consulting firm) (since 2003); Director, The Todd Organization (consulting firm) (2003–2010); President, Westport Resources Management (investment management consulting firm) (2006–2008); Senior Managing Director, Partner, and Operating Head, Putnam Investments (2000–2003); Executive Vice President, The Thomson Corp. (financial and legal information publishing) (1997–2000). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2008). Deborah C. Jackson, Born: 1952 2008 230 President, Cambridge College, Cambridge, Massachusetts (since 2011); Chief Executive Officer, American Red Cross of Massachusetts Bay (2002–2011); Board of Directors of Eastern Bank Corporation (since 2001); Board of Directors of Eastern Bank Charitable Foundation (since 2001); Board of Directors of American Student Assistance Corporation (1996–2009); Board of Directors of Boston Stock Exchange (2002–2008); Board of Directors of Harvard Pilgrim Healthcare (health benefits company) (2007–2011). Trustee, John Hancock retail funds 3 (since 2008); Trustee of John Hancock Variable Insurance Trust and John Hancock Funds II (since 2012). Hassell H. McClellan, Born: 1945 2012 230 Trustee, Virtus Variable Insurance Trust (formerly Phoenix Edge Series Funds) (since 2008); Director, The Barnes Group (since 2010); Associate Professor, The Wallace E. Carroll School of Management, Boston College (retired 2013). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Funds III (2005–2006 and since2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2005). Steven R. Pruchansky, Born: 1944 1994 230 Chairman and Chief Executive Officer, Greenscapes of Southwest Florida, Inc. (since 2000); Director and President, Greenscapes of Southwest Florida, Inc. (until 2000); Member, Board of Advisors, First American Bank (until 2010); Managing Director, Jon James, LLC (real estate) (since 2000); Director, First Signature Bank & Trust Company (until 1991); Director, Mast Realty Trust (until 1994); President, Maxwell Building Corp. (until 1991). Trustee (since 1992) and Chairperson of the Board (2011–2012), John Hancock retail funds 3 ; Trustee and Vice Chairperson of the Board, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, and John Hancock Funds II (since 2012). Annual report | Tax-Free Bond Fund 35 Independent Trustees (continued) Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Gregory A. Russo, Born: 1949 2009 230 Director and Audit Committee Chairman (since 2012), and Member, Audit Committee and Finance Committee (since 2011), NCH Healthcare System, Inc. (holding company for multi-entity healthcare system); Director and Member of Finance Committee, The Moorings, Inc. (nonprofit continuing care community) (since 2012); Vice Chairman, Risk & Regulatory Matters, KPMG LLP (KPMG) (2002–2006); Vice Chairman, Industrial Markets, KPMG (1998–2002); Chairman and Treasurer, Westchester County, New York, Chamber of Commerce (1986–1992); Director, Treasurer, and Chairman of Audit and Finance Committees, Putnam Hospital Center (1989–1995); Director and Chairman of Fundraising Campaign, United Way of Westchester and Putnam Counties, New York (1990–1995). Trustee, John Hancock retail funds 3 (since 2008); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2012). Non-Independent Trustees 4 Name, year of birth Trustee Number of John Position(s) held with fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Craig Bromley, Born: 1966 2012 230 President, John Hancock Financial Services (since 2012); Senior Executive Vice President and General Manager, U.S. Division, Manulife Financial Corporation (since 2012); President and Chief Executive Officer, Manulife Insurance Company (Manulife Japan) (2005–2012, including prior positions). Trustee, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, and John Hancock FundsII (since 2012). Warren A. Thomson, Born: 1955 2012 230 Senior Executive Vice President and Chief Investment Officer, Manulife Financial Corporation and The Manufacturers Life Insurance Company (since 2009); Chairman and Chief Executive Officer, Manulife Asset Management (since 2001, including prior positions); Director (since 2006), and President and Chief Executive Officer (since 2013), Manulife Asset Management Limited; Director and Chairman, Hancock Natural Resources Group, Inc. (since 2013). Trustee, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, and John Hancock FundsII (since 2012). Principal officers who are not Trustees Name, year of birth Officer Position(s) held with fund of the Principal occupation(s) and other Trust directorships during past 5 years since Andrew G. Arnott, Born: 1971 2009 President Senior Vice President, John Hancock Financial Services (since 2009); Director and Executive Vice President, John Hancock Advisers, LLC (since 2005, including prior positions); Director and Executive Vice President, John Hancock Investment Management Services, LLC (since 2006, including prior positions); President, John Hancock Funds, LLC (since 2004, including prior positions); President (effective 3-13-14) and Executive Vice President, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, and John Hancock Funds II (since 2007, including prior positions). 36 Tax-Free Bond Fund | Annual report Principal officers who are not Trustees (continued) Name, Year of Birth Officer Position(s) held with Fund of the Principal occupation(s) and other Trust directorships during past 5 years since John J. Danello, Born: 1955 2006 Senior Vice President, Secretary, and Chief Legal Officer Vice President and Chief Counsel, John Hancock Wealth Management (since 2005); Senior Vice President (since 2007) and Chief Legal Counsel (2007–2010), John Hancock Funds, LLC and The Berkeley Financial Group, LLC; Senior Vice President (since 2006, including prior positions) and Chief Legal Officer and Secretary (since 2014), John Hancock retail funds 3 and John Hancock Variable Insurance Trust; Vice President, John Hancock Life & Health Insurance Company (since 2009); Vice President, John Hancock Life Insurance Company (USA) and John Hancock Life Insurance Company of New York (since 2010); and Senior Vice President, Secretary, and Chief Legal Counsel (2007–2014, including prior positions) of John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC. Francis V. Knox, Jr., Born: 1947 2005 Chief Compliance Officer Vice President, John Hancock Financial Services (since 2005); Chief Compliance Officer, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, John Hancock Funds II, John Hancock Advisers, LLC, and John Hancock Investment Management Services, LLC (since 2005). Charles A. Rizzo, Born: 1957 2007 Chief Financial Officer Vice President, John Hancock Financial Services (since 2008); Senior Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2008); Chief Financial Officer, John Hancock retail funds, 3 John Hancock Variable Insurance Trust and John Hancock FundsII (since 2007). Salvatore Schiavone, Born: 1965 2010 Treasurer Assistant Vice President, John Hancock Financial Services (since 2007); Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2007); Treasurer, John Hancock retail funds 3 (since 2007, including prior positions); Treasurer, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2010 and 2007–2009, including prior positions). The business address for all Trustees and Officers is 601 Congress Street, Boston, Massachusetts 02210-2805. 1 Each Trustee holds office until his or her successor is elected and qualified, or until the Trustee’s death, retirement, resignation, or removal. 2 Member of the Audit Committee. 3 “John Hancock retail funds” comprises John Hancock Funds III and 37 other John Hancock funds consisting of 27series of other John Hancock trusts and 10closed-end funds. 4 Because Messrs. Bromley and Thomson are senior executives or directors of the advisor and/or its affiliates, each of them is considered an “interested person of the fund,” as defined in the Investment Company Act of 1940. Annual report | Tax-Free Bond Fund 37 More information Trustees Investment advisor James M. Oates, Chairperson John Hancock Advisers, LLC Steven R. Pruchansky, Vice Chairperson Charles L. Bardelis * Subadvisor Craig Bromley † John Hancock Asset Management a division of Peter S. Burgess * Manulife Asset Management (US) LLC William H. Cunningham Grace K. Fey Principal distributor Theron S. Hoffman * John Hancock Funds, LLC Deborah C. Jackson Hassell H. McClellan Custodian Gregory A. Russo State Street Bank and Trust Company Warren A. Thomson † Transfer agent Officers John Hancock Signature Services, Inc. Andrew G. Arnott President Legal counsel K&L Gates LLP John J. Danello # Senior Vice President, Secretary, Independent registered andChiefLegalOfficer public accounting firm PricewaterhouseCoopers LLP Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee #Effective 5-29-14 The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 38 Tax-Free Bond Fund | Annual report 800-225-5291 800-231-5469 TDD 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock Tax-Free Bond Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 52A 5/14 MF188821 7/14 A look at performance Total returns for the period ended May 31, 2014 Tax- Average annual total Cumulative total SEC 30-day SEC 30-day equivalent returns (%) returns (%) yield (%) yield (%) subsidized with maximum sales charge with maximum sales charge subsidized unsubsidized 1 yield (%) 2 as of as of as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-14 5-31-14 5-31-14 Class A –4.51 5.91 4.57 –4.51 33.28 56.40 2.78 2.68 4.91 Class B –6.01 5.67 4.38 –6.01 31.74 53.50 2.15 2.05 3.80 Class C –2.22 5.99 4.22 –2.22 33.75 51.20 2.15 2.05 3.80 Index 1 † 0.33 10.38 5.95 0.33 63.10 78.20 — — — Index 2 † 3.05 5.59 5.00 3.05 31.26 62.87 — — — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 4.0% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class A shares have been adjusted to reflect the reduction in the maximum sales charge from 4.5% to 4.0%, effective 2-3-14. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5%, 4%, 3%, 3%, 2%, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the fund, both net (including any fee waivers and/or expense limitations) and gross (excluding any fee waivers and/or expense limitations), are set forth according to the most recent publicly available prospectus for the fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes, the expense ratios are as follows: Class A* Class B* Class C* Net (%) 0.87 1.62 1.62 Gross (%) 0.97 1.72 1.72 * The fund’s distributor has contractually agreed to waive 0.10% of Rule 12b-1 fees for Class A, Class B, and Class C shares. The current waiver agreement will remain in effect through 9-30-14. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 800-225-5291 or visit the fund’s website at jhinvestments.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the fund’s income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index 1 is the Barclays High Yield Municipal Bond Index; Index 2 is the Barclays Municipal Bond Index. See the following page for footnotes. 6 High Yield Municipal Bond Fund | Annual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class B 3 5-31-04 $15,350 $15,350 $17,820 $16,287 Class C 3 5-31-04 15,120 15,120 17,820 16,287 The values shown in the chart for “Class A shares with maximum sales charge” have been adjusted to reflect the reduction in the Class A shares’ maximum sales charge from 4.5% to 4.0%, which became effective on 2-3-14. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge, effective 7-15-04. Barclays High Yield Municipal Bond Index is an unmanaged index composed of municipal bonds that are non-investment grade, unrated, or below BBB/Baa. Barclays Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. Prior to 12-14-12, the fund compared its performance solely to the Barclays Municipal Bond Index. After this date, the fund added the Barclays High Yield Municipal Bond Index as the primary benchmark index and retained the Barclays Municipal Bond Index as the secondary benchmark index to which the fund compares its performance to better reflect the universe of investment opportunities based on the fund’s investment strategy. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values. Footnotes related to performance pages 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements and waivers. 2 Tax-equivalent yield is based on the maximum federal income tax rate of 43.4%. Share classes will differ due to varying expenses. 3 The contingent deferred sales charge is not applicable. Annual report | High Yield Municipal Bond Fund 7 Management’s discussion of Fund performance John Hancock Asset Management a division of Manullfe Asset Management (US) LLC Tax-exempt municipal bonds (munis) posted positive returns for the year ended May 31, 2014. Munis declined early in the period as improving economic growth and a few high-profile muni credit issues sent muni yields sharply higher. Market conditions changed abruptly in early 2014 as uneven economic data (due in part to severe U.S. winter weather) eased investor concerns about higher interest rates, leading to a substantial recovery in the muni market. For the 12-month period, short-term munis generated the best returns, outperforming longer-term munis, while higher-quality munis outpaced lower-rated bonds. State and local tax revenues enjoyed solid growth as economic conditions improved and real estate markets strengthened, even in states where housing markets were hit the hardest by the last downturn. The improved economy not only benefited state and local governments, but also helped many projects associated with higher-yielding municipal credits. For the 12-month period ended May 31, 2014, John Hancock High Yield Municipal Bond Fund’s Class A shares declined by 0.53%, excluding sales charges, trailing the 0.33% return of the fund’s benchmark, the Barclays High Yield Municipal Bond Index. As noted in the prospectus, the fund’s investment guidelines limit its ownership of bonds rated B and below. As a result, we are typically positioned in the “moderate” quality tier of high-yield municipal bonds. These bonds tend to exhibit a higher sensitivity to interest-rate changes than more speculative, lower-grade bonds. In the first half of the period, the fund’s relatively higher interest-rate sensitivity detracted from performance as yields rose sharply, especially among longer-dated securities. When rate fears calmed in the second half, we saw increased demand for the more credit-sensitive, lower-tier names, but our limited exposure to these bonds capped the fund’s participation in the credit rally. This commentary reflects the views of the portfolio manager through the end of the period discussed in this report. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance does not guarantee future results. 8 High Yield Municipal Bond Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ■ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses, including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2013, with the same investment held until May 31, 2014. Expenses paid Account value Ending value during period Annualized on 12-1-2013 on 5-31-2014 ended 5-31-2014 1 expense ratio Class A $1,000.00 $1,068.90 $4.80 0.93% Class B 1,000.00 1,065.90 8.65 1.68% Class C 1,000.00 1,065.00 8.65 1.68% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2014, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | High Yield Municipal Bond Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2013, with the same investment held until May 31, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Expenses paid Account value Ending value during period Annualized on 12-1-2013 on 5-31-2014 ended 5-31-2014 1 expense ratio Class A $1,000.00 $1,020.30 $4.68 0.93% Class B 1,000.00 1,016.60 8.45 1.68% Class C 1,000.00 1,016.60 8.45 1.68% Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 High Yield Municipal Bond Fund | Annual report Portfolio summary Top 10 Holdings (21.9% of Net Assets on 5-31-14) Foothill Eastern Transportation Corridor Agency, Highway Revenue Tolls, Escrowed to Maturity, Series A, Zero Coupon, 1-1-18 3.8% Pennsylvania Turnpike Commission, Highway Revenue Tolls, Series E (Zero Coupon Steps up to 6.375% on 12-1-17), 12-1-38 2.6% Port Authority of New York & New Jersey, JFK International Airport Terminal, 6.000%, 12-1-42 2.5% Golden State Tobacco Securitization Corp., Series A-1, 4.500%, 6-1-27 2.1% Tennessee Energy Acquisition Corp., Natural Gas Revenue, Series C, 5.000%, 2-1-25 2.1% Buckeye Ohio Tobacco Settlement Financing Authority, Series A-2, 5.875%, 6-1-30 1.9% Chautauqua County Industrial Development Agency, Dunkirk Power Project, 5.875%, 4-1-42 1.8% North Texas Tollway Authority, Highway Revenue Tolls, Series A, 6.250%, 1-1-39 1.7% Louisiana Local Government Environmental Facilities, Westlake Chemical Corp. Projects, 6.750%, 11-1-32 1.7% Maricopa County Industrial Development Authority, Catholic Healthcare West, Series A, 6.000%, 7-1-39 1.7% Sector Composition General Obligation Bonds 1.1% Pollution 8.7% Revenue Bonds Tobacco 5.3% Development 20.4% Utilities 4.4% Other Revenue 16.1% Education 3.0% Transportation 14.1% Water & Sewer 1.7% Health Care 11.1% Facilities 0.7% Airport 10.3% Short-Term Investments & Other 3.1% Quality Composition AAA 4.4% AA 2.3% A 22.4% BBB 41.2% BB 3.0% B 11.5% Not Rated 12.1% Short-Term Investments & Other 3.1% 1 As a percentage of net assets on 5-31-14. 2 Cash and cash equivalents are not included. 3 Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if a creditor is unable or unwilling to make principal or interest payments. Investments in higher-yielding, lower-rated securities include a higher risk of default. Municipal bond prices can decline due to fiscal mismanagement or tax shortfalls, or if related projects become unprofitable. Events in the financial markets have resulted, and may continue to result, in an unusually high degree of volatility in the financial markets, both domestic and foreign. In addition, reduced liquidity in credit and fixed-income markets may adversely affect issuers worldwide. The use of hedging and derivatives could produce disproportionate gains or losses and may increase costs. Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. Please see the fund’s prospectus for additional risks. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 5-31-14 and do not reflect subsequent downgrades or upgrades, if any. Annual report | High Yield Municipal Bond Fund 11 Fund’s investments As of 5-31-14 Maturity Rate (%) date Par value Value Municipal Bonds 96.9% (Cost $170,275,785) Alabama 3.2% Birmingham Special Care Facilities Financing Authority Children’s Hospital 6.125 06-01-34 $2,000,000 2,195,720 Courtland Industrial Development Board International Paper Company Project, Series A AMT 5.200 06-01-25 2,000,000 2,026,120 Selma Industrial Development Board Gulf Opportunity Zone, Series A 6.250 11-01-33 2,000,000 2,264,020 Arizona 3.3% Maricopa County Industrial Development Authority Catholic Healthcare West, Series A 6.000 07-01-39 3,000,000 3,362,880 Maricopa County Pollution Control Corp. El Paso Electric Company Project, Series B 7.250 04-01-40 2,000,000 2,282,160 Maricopa County Pollution Control Corp. Public Service Palo Verde, Series A 6.250 01-01-38 1,000,000 1,106,390 California 10.6% California State Public Works Board Trustees California State University, Series D 6.250 04-01-34 1,000,000 1,181,440 Foothill-Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A (Z) Zero 01-01-18 7,950,000 7,720,086 Foothill-Eastern Transportation Corridor Agency, Series A 5.750 01-15-46 1,000,000 1,125,850 Golden State Tobacco Securitization Corp. Series A–1 4.500 06-01-27 4,735,000 4,303,357 M-S-R Energy Authority Natural Gas Revenue, Series A 6.500 11-01-39 1,500,000 1,976,250 M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11-01-34 1,500,000 2,034,210 San Bernardino County Medical Center Financing Project, Series B (D) 5.500 08-01-17 1,390,000 1,480,711 Southern California Public Power Authority Natural Gas Revenue, Series A 5.250 11-01-26 1,500,000 1,721,715 12 High Yield Municipal Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Colorado 2.6% Public Authority for Colorado Energy Natural Gas Revenue 6.250 11-15-28 $2,500,000 3,128,725 Regional Transportation District Denver Transit Partners 6.000 01-15-41 2,000,000 2,198,200 Connecticut 0.7% Hamden Facility Revenue Whitney Center Project, Series A 7.750 01-01-43 1,400,000 1,466,122 District of Columbia 2.7% Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Metrorail, Series A (Z) Zero 10-01-37 4,000,000 1,107,360 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (Z) Zero 10-01-39 4,600,000 1,140,432 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series C (Zero coupon steps up to 6.500% on 10-1-16) (D) Zero 10-01-41 3,000,000 3,245,400 Florida 7.2% Bonnet Creek Resort Community Development District 7.250 05-01-18 860,000 860,275 Bonnet Creek Resort Community Development District 7.375 05-01-34 1,055,000 1,055,222 Heritage Harbour North Community Development District 6.375 05-01-38 1,240,000 1,220,941 Miami-Dade County Aviation Revenue Miami International Airport, Series A AMT (D) 5.000 10-01-38 2,000,000 2,023,840 Midtown Miami Community Development District 5.000 05-01-37 500,000 505,645 Orlando Urban Community Development District Electric Light & Power Improvements 6.000 05-01-20 345,000 348,291 Orlando Urban Community Development District Electric Light & Power Improvements 6.250 05-01-34 1,000,000 1,005,070 Palm Beach County Health Facilities Authority 6.000 06-01-21 1,000,000 1,056,060 Palm Beach County Health Facilities Authority 7.500 06-01-49 1,000,000 1,112,780 Pensacola Airport Revenue AMT 6.000 10-01-28 2,000,000 2,292,520 Tolomato Community Development District, Series 1 (H) 6.450 05-01-23 10,000 10,163 Tolomato Community Development District, Series 1 (H) 6.650 05-01-40 10,000 10,217 Tolomato Community Development District, Series 2 (H) 6.450 05-01-23 470,000 281,610 Tolomato Community Development District, Series 2 (H) 6.650 05-01-40 470,000 280,266 Tolomato Community Development District, Series 3 (H) 6.450 05-01-23 155,000 2 Tolomato Community Development District, Series 3 (H) 6.650 05-01-40 155,000 2 Tolomato Community Development District, Series A–1 6.450 05-01-23 200,000 199,772 Tolomato Community Development District, Series A–1 6.650 05-01-40 200,000 203,560 See notes to financial statements Annual report | High Yield Municipal Bond Fund 13 Maturity Rate (%) date Par value Value Florida (continued) Tolomato Community Development District, Series A–2, CAB (Zero coupon steps up to 5-1-17, then 6.610%) Zero 05-01-39 $110,000 $80,546 Tolomato Community Development District, Series A–3, CAB (Zero coupon steps up to 5-1-19, then 6.610%) Zero 05-01-40 260,000 155,116 Tolomato Community Development District, Series A–4, CAB (Zero coupon steps up to 5-1-22, then 6.610%) Zero 05-01-40 130,000 57,407 Village Community Development District No. 8 6.125 05-01-39 850,000 945,285 Village Community Development District No. 8 6.375 05-01-38 765,000 869,698 Georgia 3.3% Atlanta Water & Waste Water Revenue Series A 6.000 11-01-28 1,000,000 1,212,170 Clayton County Development Authority Delta Air Lines, Series B AMT 9.000 06-01-35 1,000,000 1,056,280 Gainesville & Hall County Development Authority ACTS Retirement-Life Communities, Inc., Series A–2 6.625 11-15-39 1,100,000 1,222,089 Marietta Development Authority Life University, Inc. Project 7.000 06-15-30 1,500,000 1,533,150 Municipal Electric Authority of Georgia Electric, Power & Light Revenues, Series D 5.500 01-01-26 1,500,000 1,741,065 Guam 1.1% Guam Government Series A 7.000 11-15-39 2,000,000 2,174,060 Hawaii 0.6% Hawaii State Department of Budget & Finance 15 Craigside Place Project, Series A 9.000 11-15-44 1,000,000 1,171,290 Illinois 4.0% Chicago Midway International Airport Series A AMT (C) 5.000 01-01-41 1,500,000 1,575,705 Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06-01-22 2,000,000 2,006,980 City of Chicago, IL O’Hare International Airport Revenue 5.750 01-01-43 2,000,000 2,198,760 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11-01-38 2,000,000 2,396,020 Indiana 1.0% Crown Point Economic Development Revenue Wittenberg Village Project, Series A 8.000 11-15-39 1,250,000 1,394,350 St. Joseph County Holy Cross Village at Notre Dame Project, Series A 6.000 05-15-26 230,000 235,051 St. Joseph County Holy Cross Village at Notre Dame Project, Series A 6.000 05-15-38 475,000 480,477 Iowa 0.5% Altoona Urban Renewal Tax Increment Revenue 6.000 06-01-34 1,000,000 1,071,390 14 High Yield Municipal Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Kansas 1.4% Wyandotte County-Kansas City Unified Government Sales Tax Revenue, Series B (Z) Zero 06-01-21 $3,930,000 2,723,490 Kentucky 1.7% Kentucky Economic Development Finance Authority Owensboro Medical Health System, Series A 6.500 03-01-45 2,000,000 2,242,960 Owen County Kentucky Waterworks System Revenue American Water Company Project, Series A 6.250 06-01-39 1,000,000 1,117,910 Louisiana 3.9% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11-01-32 3,000,000 3,376,439 Louisiana Local Government Environmental Facilities Westlake Chemical Corp., Series A–2 6.500 11-01-35 2,000,000 2,321,020 St. John Baptist Parish Revenue Marathon Oil Corp., Series A 5.125 06-01-37 2,000,000 2,092,460 Maryland 1.7% Baltimore County East Baltimore Research Park, Series A 7.000 09-01-38 1,000,000 1,081,360 Maryland Economic Development Corp. Potomac Electric Power Company 6.200 09-01-22 2,000,000 2,369,160 Massachusetts 0.5% Massachusetts Development Finance Agency Dominion Energy Brayton Point AMT (P) 5.000 02-01-36 1,000,000 1,097,160 Michigan 0.5% Michigan Strategic Fund Dow Chemical Company, Series A–1 AMT (P) 6.750 12-01-28 1,000,000 1,000,300 Minnesota 1.0% North Oak Senior Housing Revenue Presbyterian Homes North Oaks 6.000 10-01-27 1,000,000 1,050,660 St. Paul Housing & Redevelopment Authority Carondelet Village Project, Series A 6.000 08-01-42 1,000,000 1,051,920 Mississippi 0.5% Mississippi Business Finance Corp. System Energy Resources, Inc. Project 5.875 04-01-22 1,000,000 1,000,550 Missouri 0.5% St. Louis Airport Revenue Lambert St. Louis International Airport, Series A–1 6.625 07-01-34 800,000 921,760 Nevada 0.5% Sparks Tourism Improvement District No: 1 Sales Tax Revenue, Series A (S) 6.750 06-15-28 1,000,000 1,042,780 New Hampshire 0.3% New Hampshire Health & Education Facilities Authority Rivermead, Series A 6.875 07-01-41 500,000 550,870 See notes to financial statements Annual report | High Yield Municipal Bond Fund 15 Maturity Rate (%) date Par value Value New Jersey 1.2% New Jersey Economic Development Authority Continental Airlines, Inc. Project AMT 5.250 09-15-29 $1,000,000 1,031,860 New Jersey State Educational Facilities Authority University of Medical and Dentistry, Series B 7.500 12-01-32 1,000,000 1,304,730 New York 8.8% Brooklyn Arena Local Development Corp. Barclays Center Project 6.375 07-15-43 2,500,000 2,755,275 Chautauqua County Industrial Development Agency Dunkirk Power Project 5.875 04-01-42 3,350,000 3,604,031 Long Island Power Authority Electric, Power & Light Revenues, Series A 5.750 04-01-39 1,500,000 1,707,015 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09-01-29 1,475,000 1,770,221 New York City Industrial Development Agency American Airlines-JFK Airport AMT 7.500 08-01-16 1,395,000 1,473,092 New York Liberty Development Corp. Bank of America Tower, Class 2 5.625 07-15-47 1,000,000 1,099,570 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10-01-19 400,000 389,336 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12-01-42 4,460,000 4,966,299 North Carolina 0.6% North Carolina Eastern Municipal Power Agency Electric, Power & Light Revenues, Series C 6.750 01-01-24 1,000,000 1,179,840 Ohio 4.3% Buckeye Ohio Tobacco Settlement Financing Authority, Series A–2 5.125 06-01-24 2,865,000 2,473,899 Buckeye Ohio Tobacco Settlement Financing Authority, Series A–2 5.875 06-01-30 4,500,000 3,769,920 Cleveland Ohio Airport Revenue Continental Airlines, Inc. Project AMT 5.375 09-15-27 2,510,000 2,509,950 Oklahoma 1.2% Tulsa Airport Improvement Trust Series A AMT (P) 7.750 06-01-35 1,000,000 1,026,070 Tulsa Municipal Airport Trust American Airlines Project 6.250 06-01-20 1,375,000 1,379,565 Pennsylvania 5.1% Allegheny County Industrial Development Authority Environmental Improvements 5.500 11-01-16 1,000,000 1,051,920 Allegheny County Industrial Development Authority Environmental Improvements 6.875 05-01-30 1,215,000 1,327,934 Bucks County Industrial Development Authority U.S. Steel Corp. Project 6.750 06-01-26 1,500,000 1,677,465 Pennsylvania Economic Development Financing Authority Philadelphia Biosolids Facility 6.250 01-01-32 1,000,000 1,073,810 Pennsylvania Turnpike Commission Highway Revenue Tolls, Series E (Zero Coupon Steps up to 6.375% on 12-1-17) Zero 12-01-38 5,000,000 5,197,450 16 High Yield Municipal Bond Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Puerto Rico 3.3% Puerto Rico Electric Power Authority 5.250 07-01-35 $2,900,000 1,794,781 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series WW 5.500 07-01-38 1,000,000 624,990 Puerto Rico Sales Tax Financing Corp. 5.375 08-01-39 1,000,000 808,840 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Z) Zero 08-01-33 5,000,000 1,051,800 Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08-01-32 3,000,000 2,436,840 Rhode Island 0.0% Tobacco Settlement Financing Corp., Series A 6.000 06-01-23 65,000 65,012 Tennessee 2.1% Tennessee Energy Acquisition Corp. Natural Gas Revenue, Series C 5.000 02-01-25 3,720,000 4,202,484 Texas 13.2% Central Texas Regional Mobility Authority 6.250 01-01-46 1,000,000 1,116,840 City of Houston TX Airport System Revenue Continental Airlines, Inc. Terminal Projects AMT 6.625 07-15-38 1,000,000 1,096,640 City of Houston TX Airport System Revenue United Airlines, Inc. Terminal E Project AMT (C) 5.000 07-01-29 3,000,000 3,034,470 Dallas/Fort Worth International Airport Series A AMT 5.000 11-01-38 2,500,000 2,625,775 Grand Parkway Transportation Corp. 5.500 04-01-53 1,000,000 1,062,940 Gulf Coast Industrial Development Authority CITGO Petroleum Corp. AMT 8.000 04-01-28 2,100,000 2,102,961 Harris County Health Facilities Development Corp. Memorial Hermann Healthcare., Series B 7.250 12-01-35 1,000,000 1,271,540 Love Field Airport Modernization Corp. Southwest Airlines Co. Project 5.250 11-01-40 1,575,000 1,669,878 North Texas Tollway Authority Highway Revenue Tolls, Series A 6.250 01-01-39 3,000,000 3,436,890 North Texas Tollway Authority Highway Revenue Tolls, Series F 5.750 01-01-38 1,000,000 1,105,720 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01-01-38 1,000,000 1,141,890 Tarrant County Cultural Education Facilities Finance Corp. Air Force Retirement Facility 6.375 11-15-44 2,000,000 2,119,140 Texas Municipal Gas Acquisition & Supply Corp. Natural Gas Revenue, Series D 6.250 12-15-26 2,000,000 2,531,080 Texas Private Activity Bond Surface Transportation Corp. NTE Mobility Partners Segments LLC, AMT 7.000 12-31-38 1,000,000 1,238,770 Travis County Health Facilities Development Corp. Westminster Manor 7.000 11-01-30 1,000,000 1,135,320 Virgin Islands 0.6% Virgin Islands Public Finance Authority, Series A 6.750 10-01-37 1,000,000 1,110,110 See notes to financial statements Annual report | High Yield Municipal Bond Fund 17 Maturity Rate (%) date Par value Value Virginia 1.2% Washington County Industrial Development Authority Mountain States Health Alliance, Series C 7.750 07-01-38 $2,000,000 2,335,020 Washington 0.5% Washington Health Care Facilities Authority Swedish Health Services, Series A 6.500 11-15-33 1,000,000 1,028,920 Wisconsin 0.4% Wisconsin Health & Educational Facilities Authority St. John’s Community, Inc., Series A 7.625 09-15-39 750,000 868,988 Wyoming 0.5% Sweetwater County FMC Corp. Project AMT 5.600 12-01-35 1,000,000 1,023,990 Other 0.6% Centerline Equity Issuer Trust (S) 6.000 05-15-19 1,000,000 1,156,010 Shares Value Escrow Certificates 0.0% (Cost $0) Ohio 0.0% Hickory Chase Community Authority (I) 155,399 15,198 Par value Value Short-Term Investments 4.1% (Cost $8,331,000) Repurchase Agreement 4.1% Barclays Tri-Party Repurchase Agreement dated 5-30-14 at 0.050% to be repurchased at $7,460,031 on 6-2-14, collateralized by $7,711,900 U.S. Treasury Notes, 0.750% due 3-31-18 (valued at $7,609,320, including interest) $7,460,000 7,460,000 Repurchase Agreement with State Street Corp. dated 5-30-14 at 0.000% to be repurchased at $871,000 on 6-2-14, collateralized by $900,000 U.S. Treasury Notes, 0.625% due 11-30-17 (valued at $890,492, including interest) 871,000 871,000 Total investments (Cost $178,606,785) † 101.0% Other assets and liabilities, net (1.0%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. CAB A convertible capital appreciation bond is a bond which compounds interest for a fixed period of time and then pays interest periodically like a normal serial or term bond. (C) Security purchased on a when-issued or delayed delivery basis. 18 High Yield Municipal Bond Fund | Annual report See notes to financial statements Notes to Fund’s investments (D) Bond is insured by one or more of these companies: Insurance Coverage As a % of total investments CIFG Holding, Ltd. 1.9% Assured Guaranty Corp. 1.6% National Public Finance Guarantee Corp. 0.7% Total 4.2% (H) Non-income producing — Issuer is in default. (I) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 5-31-14, the aggregate cost of investment securities for federal income tax purposes was $176,383,138. Net unrealized appreciation aggregated $28,081,023, of which $29,268,827 related to appreciated investment securities and $1,187,804 related to depreciated investment securities. The fund had the following sector composition as a percentage of net assets on 5-31-14: General Obligation Bonds 1.1% Revenue Bonds Development 20.4% Other Revenue 16.1% Transportation 14.1% Health Care 11.1% Airport 10.3% Pollution 8.7% Tobacco 5.3% Utilities 4.4% Education 3.0% Water & Sewer 1.7% Facilities 0.7% Short-Term Investments & Other 3.1% Total 100.0% See notes to financial statements Annual report | High Yield Municipal Bond Fund 19 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-14 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $178,606,785) $204,464,161 Cash 645 Receivable for investmentssold 127,522 Receivable for fund sharessold 319,638 Interestreceivable 2,798,801 Receivable fromaffiliates 3,702 Other receivables and prepaidexpenses 35,707 Totalassets Liabilities Payable for delayed delivery securitiespurchased 4,524,990 Payable for fund sharesrepurchased 523,505 Distributionspayable 96,658 Payable toaffiliates Accounting and legal servicesfees 7,415 Transfer agentfees 10,984 Distribution and servicefees 37,019 Trustees’fees 299 Other liabilities and accruedexpenses 65,958 Totalliabilities Netassets Net assets consistof Paid-incapital $192,155,712 Undistributed net investmentincome 1,298,125 Accumulated net realized gain (loss) oninvestments (16,827,865) Net unrealized appreciation (depreciation) oninvestments 25,857,376 Netassets Net asset value pershare Based on net asset values and shares outstanding — the fund has an unlimited number of shares authorized with no parvalue Class A ($150,473,738 ÷ 18,406,635shares) 1 $8.17 Class B ($8,136,989 ÷ 995,401shares) 1 $8.17 Class C ($43,872,621 ÷ 5,366,987shares) 1 $8.17 Maximum offering price pershare Class A (net asset value per share ÷ 96%) 2 $8.51 1 Redemption price is equal to net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. 20 High Yield Municipal Bond Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-14 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $12,389,893 Expenses Investment managementfees 1,215,586 Distribution and servicefees 958,018 Accounting and legal servicesfees 40,744 Transfer agentfees 142,710 Trustees’fees 6,642 State registrationfees 66,938 Printing andpostage 15,587 Professionalfees 98,969 Custodianfees 29,497 Registration and filingfees 27,583 Other 12,681 Totalexpenses Less expensereductions (227,668) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers (7,141,241) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (9,948,883) Net realized and unrealizedloss Decrease in net assets fromoperations See notes to financial statements Annual report | High Yield Municipal Bond Fund 21 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 5-31-14 5-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $10,002,606 $12,523,965 Net realized gain(loss) (7,141,241) 1,494,305 Change in net unrealized appreciation(depreciation) (9,948,883) 2,616,094 Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (7,655,096) (9,276,638) ClassB (353,899) (342,417) ClassC (1,928,953) (2,211,787) Totaldistributions From fund sharetransactions Totaldecrease Netassets Beginning ofyear 288,639,034 294,685,170 End ofyear Undistributed net investmentincome 22 High Yield Municipal Bond Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.39 0.38 0.39 0.39 0.40 Net realized and unrealized gain (loss) oninvestments (0.46) 0.12 0.65 (0.26) 0.63 Total from investmentoperations Lessdistributions From net investmentincome (0.38) (0.36) (0.38) (0.38) (0.39) Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $150 $214 $221 $192 $207 Ratios (as a percentage of average net assets): Expenses beforereductions 1.02 0.97 0.97 0.99 1.01 Expenses includingreductions 0.91 0.87 0.89 0.99 1.00 Net investmentincome 4.85 4.34 4.81 4.97 5.16 Portfolio turnover (%) 14 25 21 32 14 1 Based on average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. CLASS B SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.33 0.31 0.33 0.33 0.35 Net realized and unrealized gain (loss) oninvestments (0.46) 0.12 0.65 (0.26) 0.62 Total from investmentoperations Lessdistributions From net investmentincome (0.32) (0.29) (0.32) (0.32) (0.33) Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $8 $11 $9 $8 $9 Ratios (as a percentage of average net assets): Expenses beforereductions 1.77 1.72 1.72 1.74 1.76 Expenses includingreductions 1.66 1.62 1.64 1.74 1.75 Net investmentincome 4.11 3.59 4.06 4.22 4.42 Portfolio turnover (%) 14 25 21 32 14 1 Based on average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. See notes to financial statements Annual report | High Yield Municipal Bond Fund 23 CLASS C SHARES Periodended 5-31-14 5-31-13 5-31-12 5-31-11 5-31-10 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 1 0.33 0.31 0.33 0.33 0.34 Net realized and unrealized gain (loss) oninvestments (0.46) 0.12 0.65 (0.26) 0.63 Total from investmentoperations Lessdistributions From net investmentincome (0.32) (0.29) (0.32) (0.32) (0.33) Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $44 $64 $64 $51 $59 Ratios (as a percentage of average net assets): Expenses beforereductions 1.77 1.72 1.73 1.74 1.76 Expenses includingreductions 1.66 1.62 1.64 1.74 1.75 Net investmentincome 4.10 3.59 4.06 4.22 4.40 Portfolio turnover (%) 14 25 21 32 14 1 Based on average daily sharesoutstanding. 2 Does not reflect the effect of sales charges, ifany. 3 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 24 High Yield Municipal Bond Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock High Yield Municipal Bond Fund (the fund) is a series of John Hancock Municipal Securities Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the fund is to seek a high level of current income that is largely exempt from federal income tax, consistent with the preservation of capital. The fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P. M . , Eastern Time. In order to value the securities, the fund uses the following valuation techniques: Debt obligations are valued based on the evaluated prices provided by an independent pricing vendor or from broker-dealers. Independent pricing vendors utilize matrix pricing which takes into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data, as well as broker supplied prices. Certain short-term securities with maturities of 60 days or less at the time of purchase are valued at amortized cost. Other portfolio securities and assets, for which reliable market quotations are not readily available, are valued at fair value as determined in good faith by the fund’s Pricing Committee following procedures established by the Board of Trustees. The frequency with which these fair valuation procedures are used cannot be predicted and fair value of securities may differ significantly from the value that would have been used had a ready market for such securities existed. The fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using other significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events or trends, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. Annual report | High Yield Municipal Bond Fund 25 Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. As of May 31, 2014, all investments are categorized as Level 2 under the hierarchy described above, except for escrow certificates, which are categorized as Level 3. Repurchase agreements. The fund may enter into repurchase agreements. When the fund enters into a repurchase agreement, it receives collateral that is held in a segregated account by the fund’s custodian, or for tri-party repurchase agreements, collateral is held at a third-party custodian bank in a segregated account for the benefit of the fund. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. Collateral received by the fund for repurchase agreements is disclosed in the Fund’s investments as part of the caption related to the repurchase agreement. Repurchase agreements are typically governed by the terms and conditions of the Master Repurchase Agreement and/or Global Master Repurchase Agreement (collectively, MRA). Upon an event of default, the non-defaulting party may close out all transactions traded under the MRA and net amounts owed. Absent an event of default, the MRA does not result in an offset of the reported amounts of assets and liabilities in the Statement of assets and liabilities. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline or the counterparty may have insufficient assets to pay back claims resulting from close-out of the transactions. Security transactions and related investment income. Investment security transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment transactions are reported on trade date. Interest income is accrued as earned. Interest income includes coupon interest and amortization/accretion of premiums/discounts on debt securities. Debt obligations may be placed in a non-accrual status and related interest income may be reduced by stopping current accruals and writing off interest receivable when the collection of all or a portion of interest has become doubtful. Gains and losses on securities sold are determined on the basis of identified cost and may include proceeds from litigation. Line of credit. The fund may borrow from banks for temporary or emergency purposes, including meeting redemption requests that otherwise might require the untimely sale of securities. Pursuant to the fund’s custodian agreement, the custodian may loan money to the fund to make properly authorized payments. The fund is obligated to repay the custodian for any overdraft, including any related costs or expenses. The custodian may have a lien, security interest or security entitlement in any fund property that is not otherwise segregated or pledged, to the maximum extent permitted by law, to the extent of any overdraft. In addition, the fund and other affiliated funds have entered into an agreement with Citibank N.A. that enables them to potentially participate in a $300 million unsecured committed line of credit. A commitment fee, payable at the end of each calendar quarter, based on the average daily unused portion of the line of credit, is charged to each participating fund on a pro rata basis and is reflected in other expenses on the Statement of operations. Commitment fees for the year ended May 31, 2014 were $518. For the year ended May 31, 2014, the fund had no borrowings under the line of credit. Expenses. Within the John Hancock group of funds complex, expenses that are directly attributable to an individual fund are allocated to such fund. Expenses that are not readily attributable to a specific fund are allocated among all funds in an equitable manner, taking into consideration, among other things, the nature and type of expense and the fund’s relative net assets. Expense 26 High Yield Municipal Bond Fund | Annual report estimates are accrued in the period to which they relate and adjustments are made when actual amounts are known. Class allocations. Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the net assets of the class. Class-specific expenses, such as distribution and service fees, if any, and transfer agent fees for all classes, are calculated daily at the class level based on the appropriate net assets of each class and the specific expense rates applicable to each class. Federal income taxes. The fund intends to continue to qualify as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Any losses incurred during those taxable years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. For federal income tax purposes, as of May 31, 2014, the fund has a capital loss carryforward of $15,664,182 available to offset future net realized capital gains. The following table details the capital loss carryforward available as of May 31, 2014: CAPITAL LOSS CARRYFORWARD EXPIRING AT MAY 31 NO EXPIRATION DATE 2015 2016 2017 2018 2019 SHORT-TERM $1,176,656 $502,278 $3,292,390 $4,265,466 $487,011 $5,940,381 For federal income tax purposes, net capital losses of $3,387,330, that are the result of security transactions occurring after October 31, 2013, are treated as occurring on June 1, 2014, the first day of the fund’s next taxable year. As of May 31, 2014, the fund had no uncertain tax positions that would require financial statement recognition, derecognition or disclosure. The fund’s federal tax returns are subject to examination by the Internal Revenue Service for a period of three years. Distribution of income and gains. Distributions to shareholders from net investment income and net realized gains, if any, are recorded on the ex-date. The fund generally declares dividends daily and pays them monthly. Capital gain distributions, if any, are distributed annually. The tax character of distributions for the years ended May 31, 2014 and 2013 was as follows: MAY 31, 2014 MAY 31, 2013 Ordinary Income $591,448 $322,605 Exempt Interest 9,346,460 11,508,237 Total Distributions paid by the fund with respect to each class of shares are calculated in the same manner, at the same time and in the same amount, except for the effect of class level expenses that may be applied differently to each class. As of May 31, 2014, the components of distributable earnings on a tax basis consisted of $1,394,783 of undistributed exempt interest. Such distributions and distributable earnings, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the Annual report | High Yield Municipal Bond Fund 27 United States of America. Material distributions in excess of tax basis earnings and profits, if any, are reported in the fund’s financial statements as a return of capital. Capital accounts within the financial statements are adjusted for permanent book-tax differences. These adjustments have no impact on net assets or the results of operations. Temporary book-tax differences, if any, will reverse in a subsequent period. Book-tax differences are primarily attributable to accretion on debt securities. Note 3 — Guarantees and indemnifications Under the Trust’s organizational documents, its Officers and Trustees are indemnified against certain liabilities arising out of the performance of their duties to the Trust, including the fund. Additionally, in the normal course of business, the fund enters into contracts with service providers that contain general indemnification clauses. The fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the fund that have not yet occurred. The risk of material loss from such claims is considered remote. Note 4 — Fees and transactions with affiliates John Hancock Advisers, LLC (the Advisor) serves as investment advisor for the fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Advisor, serves as principal underwriter of the fund. The Advisor and the Distributor are indirect, wholly owned subsidiaries of Manulife Financial Corporation (MFC). Management fee. The fund has an investment management agreement with the Advisor under which the fund pays a daily management fee to the Advisor equivalent, on an annual basis, to the sum of: (a) 0.6250% of the first $75,000,000 of the fund’s average daily net assets, (b) 0.5625% of the next $75,000,000 of the fund’s average daily net assets, (c) 0.5000% of the next $1,850,000,000 of the fund’s average daily net assets, (d) 0.4800% of the next $2,000,000,000 of the fund’s average daily net assets and (e) 0.4500% of the fund’s average daily net assets in excess of $4,000,000,000. The Advisor has a subadvisory agreement with John Hancock Asset Management a division of Manulife Asset Management (US) LLC, an indirectly owned subsidiary of MFC and an affiliate of the Advisor. The fund is not responsible for payment of the subadvisory fees. Effective June 1, 2013, the Advisor has contractually agreed to waive a portion of its management fee and/or reimburse expenses for certain funds of the John Hancock complex, including the fund (the participating portfolios). The waiver equals, on an annualized basis, 0.01% of that portion of the aggregate net assets of all the participating portfolios that exceeds $75 billion but is less than or equal to $125 billion; 0.0125% of that portion of the aggregate net assets of all the participating portfolios that exceeds $125 billion but is less than or equal to $150 billion; and 0.015% of that portion of the aggregate net assets of all the participating portfolios that exceeds $150 billion. The amount of the reimbursement is calculated daily and allocated among all the participating portfolios in proportion to the average daily average net assets of each fund. This arrangement may be amended or terminated at any time by the Advisor upon notice to the fund and with the approval of the Board of Trustees. The expense reductions described above amounted to $9,369, $513 and $2,794 for Class A, Class B and Class C shares, respectively, for the year ended May 31, 2014. The investment management fees, including the impact of the waivers and reimbursements as described above, incurred for the year ended May 31, 2014 were equivalent to a net annual effective rate of 0.56% of the fund’s average daily net assets. Accounting and legal services. Pursuant to a service agreement the fund reimburses the Advisor for all expenses associated with providing the administrative, financial, legal, accounting and recordkeeping services to the fund, including the preparation of all tax returns, periodic reports to shareholders and regulatory reports, among other services. These expenses are allocated to each 28 High Yield Municipal Bond Fund | Annual report share class based on its relative net assets at the time the expense wasincurred. These accounting and legal services fees incurred for the year ended May 31, 2014 amounted to an annual rate of 0.02% of the fund’s average daily net assets. Distribution and service plans. The fund has a distribution agreement with the Distributor. The fund has adopted distribution and service plans with respect to Class A, Class B and Class C shares pursuant to Rule 12b-1 under the 1940 Act, to pay the Distributor for services provided as the distributor of shares of the fund. The fund may pay up to the following contractual rates of distribution and service fees under these arrangements, expressed as an annual percentage of average daily net assets for each class of the fund’s shares. CLASS RULE 12b-1 FEE Class A 0.25% Class B 1.00% Class C 1.00% The Distributor has contractually agreed to waive 0.10% of 12b-1 fees for Class A, Class B and Class C shares. The current waiver agreement expires on September 30, 2014, unless renewed by the mutual agreement of the fund and the Distributor based upon a determination that this is appropriate under the circumstances at the time. Reimbursements related to this contractual waiver amounted to $158,921, $8,678 and $47,393 for Class A, Class B and Class C shares, respectively, for the year ended May 31, 2014. Sales charges. Class A shares are assessed up-front sales charges, which resulted in payments to the Distributor amounting to $178,005 for the year ended May 31, 2014. Of this amount, $26,685 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $150,744 was paid as sales commissions to broker-dealers and $576 was paid as sales commissions to sales personnel of Signator Investors, Inc., a broker-dealer affiliate of the Advisor. The up-front sales charge for Class A shares is 4.00%. Prior to February 3, 2014, the up-front sales charge for Class A shares was 4.50%. Class A, Class B and Class C shares may be subject to contingent deferred sales charges (CDSCs). Certain Class A shares that are acquired through purchases of $1 million or more and are redeemed within one year of purchase are subject to a 1.00% sales charge. Class B shares that are redeemed within six years of purchase are subject to CDSCs, at declining rates, beginning at 5.00%. Class C shares that are redeemed within one year of purchase are subject to a 1.00% CDSC. CDSCs are applied to the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from CDSCs are used to compensate the Distributor for providing distribution-related services in connection with the sale of these shares. During the year ended May 31, 2014, CDSCs received by the Distributor amounted to $4,474, $15,948 and $6,322 for Class A, Class B and Class C shares, respectively. Transfer agent fees. The fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an affiliate of the Advisor. The transfer agent fees paid to Signature Services are determined based on the cost to Signature Services (Signature Services Cost) of providing recordkeeping services. The Signature Services Cost includes a component of allocated John Hancock corporate overhead for providing transfer agent services to the fund and to all other John Hancock affiliated funds. It also includes out-of-pocket expenses, including payments made to third-parties for recordkeeping services provided to their clients who invest in one or more John Hancock funds. In addition, Signature Services Cost may be reduced by certain fees that Signature Services receives in connection with retirement and small accounts. Signature Services Cost is calculated monthly and allocated, as applicable, to five categories of share classes: Retail Share and Institutional Classes of Non-Municipal Bond Funds, Class R6 Shares, Retirement Share Annual report | High Yield Municipal Bond Fund 29 Classes and Municipal Bond Share Classes. Within each of these categories, the applicable costs are allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Prior to October 1, 2013, Signature Services Cost were calculated monthly and allocated, as applicable, to four categories of share classes: Institutional Share Classes, Retirement Share Classes, Municipal Bond Share Classes and all other Retail Share Classes. Within each of these categories, the applicable costs were allocated to the affected John Hancock affiliated funds and/or classes, based on the relative average daily net assets. Class level expenses. Class level expenses for the year ended May 31, 2014 were: DISTRIBUTION TRANSFER CLASS AND SERVICE FEES AGENT FEES Class A $397,302 $105,484 Class B 86,785 5,772 Class C 473,931 31,454 Total Trustee expenses. The fund compensates each Trustee who is not an employee of the Advisor or its affiliates. The costs of paying Trustee compensation and expenses are allocated to each fund based on its net assets relative to other funds within the John Hancock group of funds complex. Note 5 — Fund share transactions Transactions in fund shares for the years ended May 31, 2014 and 2013 were as follows: Year ended 5-31-14 Year ended 5-31-13 Shares Amount Shares Amount Class A shares Sold 3,814,740 $30,368,936 5,541,953 $47,880,268 Distributions reinvested 844,629 6,703,704 913,897 7,906,879 Repurchased (11,055,546) (87,678,702) (7,762,320) (67,219,929) Net decrease Class B shares Sold 25,517 $204,848 306,030 $2,645,271 Distributions reinvested 37,007 293,579 32,204 278,634 Repurchased (289,271) (2,301,138) (218,734) (1,889,799) Net increase (decrease) Class C shares Sold 588,013 $4,704,411 1,132,578 $9,805,292 Distributions reinvested 203,633 1,616,041 204,914 1,772,923 Repurchased (2,901,776) (23,041,899) (1,388,707) (12,029,197) Net decrease Total net decrease Note 6 — Purchase and sale of securities Purchases and sales of securities, other than short-term securities, amounted to $29,558,393 and $102,362,282, respectively, for the year ended May 31, 2014. 30 High Yield Municipal Bond Fund | Annual report Auditor’s report Report of Independent Registered Public Accounting Firm To the Board of Trustees of John Hancock Municipal Securities Trust and Shareholders of John Hancock High Yield Municipal Bond Fund: In our opinion, the accompanying statement of assets and liabilities, including the schedule of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of John Hancock High Yield Municipal Bond Fund (the “Fund”) at May 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at May 31, 2014 by correspondence with the custodian and brokers, and the application of alternative auditing procedures where securities purchased confirmations had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts July 14, 2014 Annual report | High Yield Municipal Bond Fund 31 Tax information Unaudited For federal income tax purposes, the following information is furnished with respect to the distributions of the fund, if any, paid during its taxable year ended May 31, 2014. 94.31% of dividends from net investment income are exempt-interest dividends. Eligible shareholders will be mailed a 2014 Form 1099-DIV in early 2015. This will reflect the tax character of all distributions paid in calendar year 2014. Please consult a tax advisor regarding the tax consequences of your investment in the fund. 32 High Yield Municipal Bond Fund | Annual report Trustees and Officers This chart provides information about the Trustees and Officers who oversee your John Hancock fund. Officers elected by the Trustees manage the day-to-day operations of the fund and execute policies formulated by the Trustees. Independent Trustees Name, year of birth Trustee Number of John Position(s) held with fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee James M. Oates, Born: 1946 2012 230 Managing Director, Wydown Group (financial consulting firm) (since 1994); Chairman and Director, Emerson Investment Management, Inc. (since 2000); Independent Chairman, Hudson Castle Group, Inc. (formerly IBEX Capital Markets, Inc.) (financial services company) (1997–2011); Director, Stifel Financial (since 1996); Director, Investor Financial Services Corporation (1995–2007); Director, Connecticut River Bancorp (since 1998); Director, Virtus Funds (formerly Phoenix Mutual Funds) (since 1988). Trustee and Chairperson of the Board, John Hancock retail funds 3 (since 2012); Trustee (2005–2006 and since 2012) and Chairperson of the Board (since 2012), John Hancock Funds III; Trustee (since 2004) and Chairperson of the Board (since 2005), John Hancock Variable Insurance Trust; Trustee and Chairperson of the Board, John Hancock Funds II (since 2005). Charles L. Bardelis, 2 Born: 1941 2012 230 Director, Island Commuter Corp. (marine transport). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Funds III (2005–2006 and since 2012); Trustee, John Hancock Variable Insurance Trust (since 1988); Trustee, John Hancock FundsII (since 2005). Peter S. Burgess, 2 Born: 1942 2012 230 Consultant (financial, accounting, and auditing matters) (since 1999); Certified Public Accountant; Partner, Arthur Andersen (independent public accounting firm) (prior to 1999); Director, Lincoln Educational Services Corporation (since 2004); Director, Symetra Financial Corporation (since 2010); Director, PMA Capital Corporation (2004–2010). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Funds III (2005–2006 and since2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2005). William H. Cunningham, Born: 1944 1989 230 Professor, University of Texas, Austin, Texas (since 1971); former Chancellor, University of Texas System and former President of the University of Texas, Austin, Texas; Director, LIN Television (since 2009); Chairman (since 2009) and Director (since 2006), Lincoln National Corporation (insurance); Director, Resolute Energy Corporation (since 2009); Director, Southwest Airlines (since 2000); former Director, Introgen (manufacturer of biopharmaceuticals) (until 2008); former Director, Hicks Acquisition CompanyI, Inc. (until 2007); former Director, Texas Exchange Bank, SSB (formerly Bank of Crowley) (until 2009); former Advisory Director, JP Morgan Chase Bank (formerly Texas Commerce Bank–Austin) (until 2009). Trustee, John Hancock retail funds 3 (since 1986); Trustee, John Hancock Variable Insurance Trust (since2012); Trustee, John Hancock Funds II (since 2012 and 2005–2006). Annual report | High Yield Municipal Bond Fund 33 Independent Trustees (continued) Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Grace K. Fey, Born: 1946 2012 230 Chief Executive Officer, Grace Fey Advisors (since 2007); Director and Executive Vice President, Frontier Capital Management Company (1988–2007); Director, Fiduciary Trust (since 2009). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2008). Theron S. Hoffman, 2 Born: 1947 2012 230 Chief Executive Officer, T. Hoffman Associates, LLC (consulting firm) (since 2003); Director, The Todd Organization (consulting firm) (2003–2010); President, Westport Resources Management (investment management consulting firm) (2006–2008); Senior Managing Director, Partner, and Operating Head, Putnam Investments (2000–2003); Executive Vice President, The Thomson Corp. (financial and legal information publishing) (1997–2000). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2008). Deborah C. Jackson, Born: 1952 2008 230 President, Cambridge College, Cambridge, Massachusetts (since 2011); Chief Executive Officer, American Red Cross of Massachusetts Bay (2002–2011); Board of Directors of Eastern Bank Corporation (since 2001); Board of Directors of Eastern Bank Charitable Foundation (since 2001); Board of Directors of American Student Assistance Corporation (1996–2009); Board of Directors of Boston Stock Exchange (2002–2008); Board of Directors of Harvard Pilgrim Healthcare (health benefits company) (2007–2011). Trustee, John Hancock retail funds 3 (since 2008); Trustee of John Hancock Variable Insurance Trust and John Hancock Funds II (since 2012). Hassell H. McClellan, Born: 1945 2012 230 Trustee, Virtus Variable Insurance Trust (formerly Phoenix Edge Series Funds) (since 2008); Director, The Barnes Group (since 2010); Associate Professor, The Wallace E. Carroll School of Management, Boston College (retired 2013). Trustee, John Hancock retail funds 3 (since 2012); Trustee, John Hancock Funds III (2005–2006 and since2012); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2005). Steven R. Pruchansky, Born: 1944 1994 230 Chairman and Chief Executive Officer, Greenscapes of Southwest Florida, Inc. (since 2000); Director and President, Greenscapes of Southwest Florida, Inc. (until 2000); Member, Board of Advisors, First American Bank (until 2010); Managing Director, Jon James, LLC (real estate) (since 2000); Director, First Signature Bank & Trust Company (until 1991); Director, Mast Realty Trust (until 1994); President, Maxwell Building Corp. (until 1991). Trustee (since 1992) and Chairperson of the Board (2011–2012), John Hancock retail funds 3 ; Trustee and Vice Chairperson of the Board, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, and John Hancock Funds II (since 2012). 34 High Yield Municipal Bond Fund | Annual report Independent Trustees (continued) Name, Year of Birth Trustee Number of John Position(s) held with Fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Gregory A. Russo, Born: 1949 2009 230 Director and Audit Committee Chairman (since 2012), and Member, Audit Committee and Finance Committee (since 2011), NCH Healthcare System, Inc. (holding company for multi-entity healthcare system); Director and Member of Finance Committee, The Moorings, Inc. (nonprofit continuing care community) (since 2012); Vice Chairman, Risk & Regulatory Matters, KPMG LLP (KPMG) (2002–2006); Vice Chairman, Industrial Markets, KPMG (1998–2002); Chairman and Treasurer, Westchester County, New York, Chamber of Commerce (1986–1992); Director, Treasurer, and Chairman of Audit and Finance Committees, Putnam Hospital Center (1989–1995); Director and Chairman of Fundraising Campaign, United Way of Westchester and Putnam Counties, New York (1990–1995). Trustee, John Hancock retail funds 3 (since 2008); Trustee, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2012). Non-Independent Trustees 4 Name, year of birth Trustee Number of John Position(s) held with fund of the Hancock funds Principal occupation(s) and other Trust overseen by directorships during past 5 years since 1 Trustee Craig Bromley, Born: 1966 2012 230 President, John Hancock Financial Services (since 2012); Senior Executive Vice President and General Manager, U.S. Division, Manulife Financial Corporation (since 2012); President and Chief Executive Officer, Manulife Insurance Company (Manulife Japan) (2005–2012, including prior positions). Trustee, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, and John Hancock FundsII (since 2012). Warren A. Thomson, Born: 1955 2012 230 Senior Executive Vice President and Chief Investment Officer, Manulife Financial Corporation and The Manufacturers Life Insurance Company (since 2009); Chairman and Chief Executive Officer, Manulife Asset Management (since 2001, including prior positions); Director (since 2006), and President and Chief Executive Officer (since 2013), Manulife Asset Management Limited; Director and Chairman, Hancock Natural Resources Group, Inc. (since 2013). Trustee, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, and John Hancock FundsII (since 2012). Principal officers who are not Trustees Name, year of birth Officer Position(s) held with fund of the Principal occupation(s) and other Trust directorships during past 5 years since Andrew G. Arnott, Born: 1971 2009 President Senior Vice President, John Hancock Financial Services (since 2009); Director and Executive Vice President, John Hancock Advisers, LLC (since 2005, including prior positions); Director and Executive Vice President, John Hancock Investment Management Services, LLC (since 2006, including prior positions); President, John Hancock Funds, LLC (since 2004, including prior positions); President (effective 3-13-14) and Executive Vice President, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, and John Hancock Funds II (since 2007, including prior positions). Annual report | High Yield Municipal Bond Fund 35 Principal officers who are not Trustees (continued) Name, Year of Birth Officer Position(s) held with Fund of the Principal occupation(s) and other Trust directorships during past 5 years since John J. Danello, Born: 1955 2006 Senior Vice President, Secretary, and Chief Legal Officer Vice President and Chief Counsel, John Hancock Wealth Management (since 2005); Senior Vice President (since 2007) and Chief Legal Counsel (2007–2010), John Hancock Funds, LLC and The Berkeley Financial Group, LLC; Senior Vice President (since 2006, including prior positions) and Chief Legal Officer and Secretary (since 2014), John Hancock retail funds 3 and John Hancock Variable Insurance Trust; Vice President, John Hancock Life & Health Insurance Company (since 2009); Vice President, John Hancock Life Insurance Company (USA) and John Hancock Life Insurance Company of New York (since 2010); and Senior Vice President, Secretary, and Chief Legal Counsel (2007–2014, including prior positions) of John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC. Francis V. Knox, Jr., Born: 1947 2005 Chief Compliance Officer Vice President, John Hancock Financial Services (since 2005); Chief Compliance Officer, John Hancock retail funds, 3 John Hancock Variable Insurance Trust, John Hancock Funds II, John Hancock Advisers, LLC, and John Hancock Investment Management Services, LLC (since 2005). Charles A. Rizzo, Born: 1957 2007 Chief Financial Officer Vice President, John Hancock Financial Services (since 2008); Senior Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2008); Chief Financial Officer, John Hancock retail funds, 3 John Hancock Variable Insurance Trust and John Hancock FundsII (since 2007). Salvatore Schiavone, Born: 1965 2010 Treasurer Assistant Vice President, John Hancock Financial Services (since 2007); Vice President, John Hancock Advisers, LLC and John Hancock Investment Management Services, LLC (since 2007); Treasurer, John Hancock retail funds 3 (since 2007, including prior positions); Treasurer, John Hancock Variable Insurance Trust and John Hancock Funds II (since 2010 and 2007–2009, including prior positions). The business address for all Trustees and Officers is 601 Congress Street, Boston, Massachusetts 02210-2805. 1 Each Trustee holds office until his or her successor is elected and qualified, or until the Trustee’s death, retirement, resignation, or removal. 2 Member of the Audit Committee. 3 “John Hancock retail funds” comprises John Hancock Funds III and 37 other John Hancock funds consisting of 27series of other John Hancock trusts and 10closed-end funds. 4 Because Messrs. Bromley and Thomson are senior executives or directors of the advisor and/or its affiliates, each of them is considered an “interested person of the fund,” as defined in the Investment Company Act of 1940. 36 High Yield Municipal Bond Fund | Annual report More information Trustees Investment advisor James M. Oates, Chairperson John Hancock Advisers, LLC Steven R. Pruchansky, Vice Chairperson Charles L. Bardelis * Subadvisor Craig Bromley † John Hancock Asset Management a division of Peter S. Burgess * Manulife Asset Management (US) LLC William H. Cunningham Grace K. Fey Principal distributor Theron S. Hoffman * John Hancock Funds, LLC Deborah C. Jackson Hassell H. McClellan Custodian Gregory A. Russo State Street Bank and Trust Company Warren A. Thomson † Transfer agent Officers John Hancock Signature Services, Inc. Andrew G. Arnott President Legal counsel K&L Gates LLP John J. Danello # Senior Vice President, Secretary, Independent registered andChiefLegalOfficer public accounting firm PricewaterhouseCoopers LLP Francis V. Knox, Jr. Chief Compliance Officer Charles A. Rizzo Chief Financial Officer Salvatore Schiavone Treasurer *Member of the Audit Committee †Non-Independent Trustee #Effective 5-29-14 The fund’s proxy voting policies and procedures, as well as the fund’s proxy voting record for the most recent twelve-month period ended June 30, are available free of charge on the Securities and Exchange Commission (SEC) website at sec.gov or on our website. The fund’s complete list of portfolio holdings, for the first and third fiscal quarters, is filed with the SEC on FormN-Q. The fund’s Form N-Q is available on our website and the SEC’s website, sec.gov, and can be reviewed and copied (for a fee) at the SEC’s Public Reference Room in Washington, DC. Call 800-SEC-0330 toreceive information on the operation of the SEC’s Public Reference Room. We make this information on your fund, as well as monthly portfolio holdings , and other fund details available on our website at jhinvestments.com or by calling 800-225-5291. You can also contact us: 800-225-5291 Regular mail: Express mail: jhinvestments.com John Hancock Signature Services, Inc. John Hancock Signature Services, Inc. P.O. Box 55913 30 Dan Road Boston, MA 02205-5913 Canton, MA 02021 Annual report | High Yield Municipal Bond Fund 37 800-225-5291 800-231-5469 TDD 800-338-8080 EASI-Line jhinvestments. com This report is for the information of the shareholders of John Hancock High Yield Municipal Bond Fund. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 59A 5/14 MF188823 7/14 ITEM 2. CODE OF ETHICS. As of the end of the year, May 31, 2014, the registrant has adopted a code of ethics, as defined in Item 2 of Form N-CSR, that applies to its Chief Executive Officer, Chief Financial Officer and Treasurer (respectively, the principal executive officer, the principal financial officer and the principal accounting officer, the “Covered Officers”). A copy of the code of ethics is filed as an exhibit to this Form N-CSR. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Peter S. Burgess is the audit committee financial expert and is “independent”, pursuant to general instructions on Form N-CSR Item 3. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. (a) Audit Fees The aggregate fees billed for professional services rendered by the principal accountant for the audits of the registrant’s annual financial statements or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements amounted to the following for the fiscal years ended May 31, 2014 and 2013. These fees were billed to the registrant and were approved by the registrant’s audit committee. Fund May 31, 2014 May 31, 2013 John Hancock High Yield Municipal Bond Fund $ 32,467 $ 33,343 John Hancock Tax-Free Bond Fund 33,602 34,478 Total $ $ (b) Audit-Related Services Audit-related fees for assurance and related services by the principal accountant are billed to the registrant or to the registrant’s investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the adviser ("control affiliates") that provides ongoing services to the registrant. The nature of the services provided was affiliated service provider internal controls reviews. Amounts billed to the registrant were as follows: Fund May 31, 2014 May 31, 2013 John Hancock High Yield Municipal Bond Fund $ 558 $ 738 John Hancock Tax-Free Bond Fund 558 738 Total $ $ Amounts billed to control affiliates were $98,642 and $99,637 for the fiscal years ended May 31, 2014 and 2013, respectively. (c) Tax Fees The aggregate fees billed for professional services rendered by the principal accountant for tax compliance, tax advice and tax planning (“tax fees”) amounted to the following for the fiscal years ended May 31, 2014 and 2013. The nature of the services comprising the tax fees was the review of the registrant’s tax returns and tax distribution requirements. These fees were billed to the registrant and were approved by the registrant’s audit committee. Fund May 31, 2014 May 31, 2013 John Hancock High Yield Municipal Bond Fund $ 2,542 $ 2,542 John Hancock Tax-Free Bond Fund 2,461 2,461 Total $ $ (d) All Other Fees Other fees billed for professional services rendered by the principal accountant to the registrant or to the control affiliates for the fiscal years ended May 31, 2014 and 2013 amounted to the following: Fund May 31, 2014 May 31, 2013 John Hancock High Yield Municipal Bond Fund $ 122 $ 167 John Hancock Tax-Free Bond Fund 122 167 Total $ $ (e)(1) Audit Committee Pre-Approval Policies and Procedures: The trust’s Audit Committee must pre-approve all audit and non-audit services provided by the independent registered public accounting firm (the “Auditor”) relating to the operations or financial reporting of the funds. Prior to the commencement of any audit or non-audit services to a fund, the Audit Committee reviews the services to determine whether they are appropriate and permissible under applicable law. The trust’s Audit Committee has adopted policies and procedures to, among other purposes, provide a framework for the Committee’s consideration of audit-related and non-audit services by the Auditor. The policies and procedures require that any audit-related and non-audit service provided by the Auditor and any non-audit service provided by the Auditor to a fund service provider that relates directly to the operations and financial reporting of a fund are subject to approval by the Audit Committee before such service is provided. Audit-related services provided by the Auditor that are expected to exceed $25,000 per year/per fund are subject to specific pre-approval by the Audit Committee. Tax services provided by the Auditor that are expected to exceed $30,000 per year/per fund are subject to specific pre-approval by the Audit Committee. All audit services, as well as the audit-related and non-audit services that are expected to exceed the amounts stated above, must be approved in advance of provision of the service by formal resolution of the Audit Committee. At the regularly scheduled Audit Committee meetings, the Committee reviews a report summarizing the services, including fees, provided by the Auditor. (e)(2) Services approved pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X: Audit-Related Fees, Tax Fees and All Other Fees: There were no amounts that were approved by the Audit Committee pursuant to the de minimis exception under Rule 2-01 of Regulation S-X. (f) According to the registrant’s principal accountant for the fiscal year ended May 31, 2014, the percentage of hours spent on the audit of the registrant's financial statements for the most recent fiscal year that were attributed to work performed by persons who were not full-time, permanent employees of principal accountant was less than 50%. (g) The aggregate non-audit fees billed by the registrant’s principal accountant for non-audit services rendered to the registrant and rendered to the registrant's control affiliates for the fiscal years ended May 31, 2014 and 2013 amounted to the following: Trust May 31, 2014 May 31, 2013 John Hancock Municipal Securities Trust $ 6,110,803 $ 2,841,260 (h) The audit committee of the registrant has considered the non-audit services provided by the registrant’s principal accountant to the control affiliates and has determined that the services that were not pre-approved are compatible with maintaining the principal accountant’s independence. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. The registrant has a separately-designated standing audit committee comprised of independent trustees. The members of the audit committee are as follows: Peter S. Burgess - Chairman Charles L. Bardelis Theron S. Hoffman ITEM 6. SCHEDULE OF INVESTMENTS. (a) Not applicable. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. The registrant has adopted procedures by which shareholders may recommend nominees to the registrant's Board of Trustees. A copy of the procedures is filed as an exhibit to this Form N-CSR. See attached “John Hancock Funds – Nominating, Governance and Administration Committee Charter”. ITEM 11. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-CSR, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal half-year (the registrant's second fiscal half-year in the case of an annual report) that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1) Code of Ethics for Covered Officers is attached. (a)(2) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are attached. (b)(1) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, and Rule 30a-2(b) under the Investment Company Act of 1940, are attached. The certifications furnished pursuant to this paragraph are not deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liability of that section. Such certifications are not deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except to the extent that the Registrant specifically incorporates them by reference. (c)(1) Submission of Matters to a Vote of Security Holders is attached. See attached “John Hancock Funds – Nominating, Governance and Administration Committee Charter”. (c)(2) Contact person at the registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Municipal Securities Trust By: /s/ Andrew Arnott Andrew Arnott President Date: July 11, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Andrew Arnott Andrew Arnott President Date: July 11, 2014 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: July 11, 2014
